VERSÃO PORTUGUESA

REPÚBLICA DE MOÇAMBIQUE

CONTRATO DE GASODUTO

VERSÃO PORTUGUESA

ARTIGO 1

ARTIGO 2

ARTIGO 3

ARTIGO 4

ARTIGO 5

ARTIGO 6

ARTIGO 7

ARTIGO 8

ARTIGO 9

ARTIGO 10
ARTIGO 11
ARTIGO 12
ARTIGO 13
ARTIGO 14
ARTIGO 15
ARTIGO 16
ARTIGO 17
ARTIGO 18
ARTIGO 19
ARTIGO 20
ARTIGO 21
ARTIGO 22
ARTIGO 23
ARTIGO 24
ARTIGO 25
ARTIGO 26
ARTIGO 27
ARTIGO 28
ARTIGO 29
ARTIGO 30
ARTIGO 31

ANEXO A
ANEXO B

ÍNDICE

DEFINIÇÕES E INTERPRETAÇÃO
OBJECTO E DURAÇÃO DO CONTRATO.
OBRIGAÇÕES DA ROMPCO...
CONDUÇÃO DAS OPERAÇÕES DO GASODUTO
REGISTOS E RELATÓRIOS...
PLANOS E CONSENTIMENTOS....
TERMOS FISCAIS E OUTROS ENCARGOS...
MEDIÇÃO DO GÁS NATURAL
PREVENÇÃO DE PERDAS E DESPERDÍCIO DE GÁS NATURAL.
SEGUROS...
EMPREGO E FORMAÇÃO
BENS E SERVIÇOS LOCAIS...
SUBCONTRATADOS..
DIREITOS DE INSPECÇÃO
REGISTOS CONTABILÍSTICOS.....
CONFIDENCIALIDADE
CESSÃO
FORÇA MAIOR
REGIME CAMBIAL.
UTILIZAÇÃO DOS TERRENOS,
COMPROMISSOS DO GOVERNO.
PROTECÇÃO DO AMBIENTE ....
RESOLUÇÃO ....
CONSULTA, ARBITRAGEM E PERITO INDEPENDENTE
LEI APLICÁVEL
LÍNGUA
ACORDOS FUTUROS
ENTRADA EM VIGOR...
NOTIFICAÇÕES... m
NEGOCIAÇÕES INTERCALARES.......seseesereereseereseneerereseereneneaserenearereeneareneneases 75
OPÇÃO...

DESCRIÇÃO DO PLANO DE DESENVOLVIMENTO DO GASODU' x
PLANO DE ACÇÃO (“TERM SHEET”) - CONTRATO DE TRANSHÓRTE DE GÁS >
Este Contrato (designado por “Contrato Gasoduto”) é celebrado neste dia 26 Outubro de 2600,entre
o GOVERNO DA REPÚBLICA DE MOÇAMBIQUE (RM), aqui representado e actuando através
do MINISTÉRIO DOS RECURSOS MINERAIS E ENERGIA (MIREME), a REPÚBLIC OF
MOZAMBIQUE PIPELINE INVESTMENTS COMPANY (PROPRIETARY) LIMITED
(ROMPCO), uma sociedade constituída ao abrigo das leis da República da África do Sul, aqui
representada pelo seu Director, e a SASOL LIMITED (SASOL), uma sociedade constituída ao

abrigo das leis da República da África do Sul, aqui representada pelo seu Director Executivo.
CONSIDERANDO QUE:-

(A) O MIREME (em representação da RM), a EMPRESA NACIONAL DE
HIDROCARBONETOS DE MOÇAMBIQUE, E.P, empresa pública constituída nos termos
das leis da República de Moçambique por via do Decreto Nº. 39/97, de 12 de Novembro de

1997 (“ENH”); a Sasol Petroleum Mozambique Limitada, sociedade constituída nos termos
das leis da República de Moçambique, celebraram um Contrato de Partilha de Produção, na

presente data, para os Blocos de Temane e Pande; e

(B) O MIREME (em representação da RM), a ENH, a Sasol Petroleum Temane Limitada,
sociedade constituída nos termos da leis da República de Moçambique, (doravante designada
por “Sasol Temane”) e a Companhia Moçambicana de Hidrocarbonetos, S. A. R. L.,
sociedade constituída nos termos das leis de Moçambique, celebraram na presente data um
Contrato de Produção de Petróleo (“PPA”), para os Jazigos do Campo de Pande e Temane;

e

(C) | A SASOL constituiu a ROMPCO, inicialmente como empresa subsidiária integralmente
detida por aquela, com o propósito de deter e operar a secção moçambicana-de. um Basoduto
de transporte de gás natural desde as proximidades do Bloco de Temant em Wigan ique
até Secunda na África do Sul;

Sto devidos Ei
Decréto

UMa rica
Pº 28 de 9 de Julho de 199%

0+0.90

Dedo oty anita
URI mailing] dy a

VERSÃO PORTUGUESA

(D)

(E)

(E)

(6)

(1)

Nos termos deste Contrato, a SASOL aceitou atribuir opções aos Governos de Moçambique
e África do Sul para a aquisição de acções da SASOL na ROMPCO; e

Por forma a encorajar a pesquisa e desenvolvimento de reservas de gás em Moçambique, a
ROMPCO e os Accionistas aceitam o principio do acesso livre e não discriminatório ao

Gasoduto para o transporte de Gás Natural para consumo em Moçambique, na República da
África do Sul ou em qualquer outro local, reconhecendo, contudo, como estabelecido adiante
nestes Considerandos, que de forma a facilitar a obtenção de financiamento para a construção
do Gasoduto disposições reguladoras em Moçambique e na África do Sul podem, por um
determinado período de tempo, limitar a aplicação rigorosa desse princípio relativamente ao

gás para consumo na África do Sul; e

A Sasol Oil (Pty) Ltd, sociedade constituída nos termos da leis da República da África do
Sul (doravante designada por “Sasol Gas”), manifestou a sua intenção, com base em
contratos de venda de gás celebrados com a Sasol Gas na África do Sul, de celebrar o
Contrato de Transporte de Gás com obrigações firmes de carregamento ou pagamento (ship-
or-pay commitments) à ROMPCO por forma a permitir à ROMPCO obter financiamento

limitado com vista à construção do Gasoduto; e

O transporte pela ROMPCO, ao serviço de terceiros, de Gás Natural através do Gasoduto
para fins de consumo na África do Sul poderia diminuir a capacidade da Sasol Gas de honrar
as suas obrigações de carregamento ou pagamento à ROMPCO e ter um impacto negativo
na capacidade da ROMPCO de obter um financiamento limitado para a construção do

Gasoduto; e

Por forma a que a ROMPCO e o proprietário da secção da África do Sul do gasoduto de
transmissão de gás natural referido no Considerando (C) possam obter financiamento
limitado, a Sasol Gas negociou uma isenção com o Governo da República da África do Sul

para proteger os mercados da Sasol Gas nesse país por um período de dez-(10)

VERSÃO PORTUGUESA

(D Nessa medida, por forma a permitir à ROMPCO obter financiamento para a construção do
Gasoduto, as Partes pretendem que a referida isenção relativa ao acesso de terceiros ao
mercado, negociada com o Governo da África do Sul, seja aplicável, mutatis mutandis, às
disposições reguladoras relativas ao acesso de terceiros aplicáveis em Moçambique ao

transporte pela ROMPCO de Gás Natural para consumo na África do Sul; e

(3) De forma a que o Sistema de Gasoduto possa ser construído e operado, a ROMPCO necessita
de uma Autorização da RM a ser aprovada pelo Conselho de Ministros e inserida num

Decreto do Conselho de Ministros.

(K) A RM aceitou conceder essa Autorização nos termos e condições estabelecidas neste
Contrato e nomeou o MIREME como seu agente para representar os seus interesses e fazer

cumprir os termos deste Contrato.

NESTES TERMOS, em atenção às considerações acima referidas, e outras igualmente válidas e

pertinentes, cuja suficiência e conhecimento são pela presente confirmadas, as Partes acordam o

seguinte:

VERSÃO PORTUGUESA

ARTIGO 1
Definições e Interpretação

Os termos abaixo indicados terão os seguintes significados:

Afiliada: quando for feita referência a uma afiliada de qualquer Pessoa, entende-
se qualquer empresa que, directa ou indirectamente, controle ou seja
controlada por essa Pessoa, ou que seja controlada, directa ou
indirectamente, por qualquer empresa que controle directa ou

indirectamente essa Pessoa:
Para efeitos desta definição:

(a) uma empresa é directamente controlada por outra empresa ou
empresas que detenham acções ou outra representação de
capital equivalente superior a 50% (cinquenta por cento) dos

direitos de voto em assembleia geral; e/ou

(b) uma empresa é indirectamente controlada por outra empresa
ou empresas (“empresa(s) mãe”) se for possível identificar
um conjunto de empresas, começando pela empresa(s) mãe
e terminando numa determinada empresa, que estejam de tal
forma relacionadas que cada empresa desse conjunto, com
excepção da empresa(s) mãe, seja directamente controlada

por uma ou mais empresas antecedentes na série.

contanto que cada Accionista seja considerado como Afiliadaça

P Id

VERSÃO PORTUGUESA

Disputa:

Dano Ambiental:

Data de Outorga:

Pessoal Expatriado:

significa toda a diferença de pontos de vista ou desacordo entre as
Partes ou quaisquer delas quanto a quaisquer questões relacionadas
ou emergentes dos termos e condições do presente Contrato,

excluindo:

(1) qualquer diferença de pontos de vista ou desacordo entre as
Partes que, nos termos das disposições deste Contrato, deva
ser submetida à decisão de um perito único nos termos do
Artigo 24.3 ou que de qualquer outro modo as Partes decidam

submeter a esse perito único; e

(ii) qualquer diferença de pontos de vista ou desacordo que, nos
termos do Artigo 3, deva ser submetida a uma Comissão

Independente de Peritos.

inclui erosão do solo, desflorestação, destruição da vida selvagem e
de organismos marinhos, poluição de águas subterrâneas, poluição de
águas de superfície, contaminação da terra ou do mar, poluição do ar,
poluição da terra, fogo em bosques, quebra do fornecimento de água
+ quebras das dragagens naturais e dano a locais arqueológicos,

paleontológicos e culturais.
a data de assinatura deste Contrato por todas as Partes.
qualquer empregado ou consultor da ROMPCO, ou de uma Afiliada

ou Subcontratada, que, na Data de Outorga, não ssjectripagem
residente da República de Moçambique e cujo contrato “comia

ROMPCO, ou Afiliada ou Subcontratada, preveja o pagamento ou o
reembolso do custo da passagem para e da República de

Moçambique.
VERSÃO PORTUGUESA

Conclusão Financeira:

Contrato de

Transporte de Gás:

Melhores Práticas
de Gasoduto:

Comissão Independente

de Peritos:

Período Inicial:

LIBOR:

a data em que os contratos de financiamento do projecto definitivos
tiverem sido celebrados entre a ROMPCO e/ou os Accionistas, de um
lado, e os financiadores do projecto, de outro lado, no âmbito dos
quais serão concedidos financiamentos para a construção do Sistema
de Gasoduto.

o contrato, referido no Artigo 30, a ser celebrado entre a Sasol Gas e
a ROMPCO para o transporte de aproximadamente 120-145mGJ/a
através do Sistema de Gasoduto, e quaisquer alterações a esse

contrato.

todas as práticas que são habitual e costumeiramente aceites na
industria petrolífera internacional como sendo correctas, seguras,
económicas e eficientes no transporte de Gás Natural através de

gasodutos em áreas semelhantes ao Corredor do Gasoduto.

a comissão de peritos nomeada de acordo com o Artigo 3.4(10).

o período estabelecido no Artigo 2.2(1).

significa a taxa de oferta interbancária de Londres a 1 (um) mês para

depósitos em Dólares dos Estados Unidos da América, publicada pelo

The Wall Street Journal ou, não o sendo naquele periódico, no

Financial Times de Londres.

VERSÃO PORTUGUESA

Ministro:

"MISP"

Gás Natural :

Operador:

Descrição do Plano de
Desenvolvimento do

Gasoduto

Interesse Participativo:

O Ministro dos Recursos Minerais e Energia.

a proposta fábrica integrada de ferro e aço a ser construída nos

arredores do Maputo, Moçambique.

gás húmido, gás seco, todos os demais hidrocarbonetos gasosos e todas
as substâncias neles contidas, incluindo enxofre e hélio, que são
produzidos a partir de poços de petróleo e gás, mas excluindo
condensado ou qualquer LPG extraído no campo, e incluindo gás
residual sobrante após a condensação ou extracção de

hidrocarbonetos líquidos a partir do gás.

A Sasol Gas ou qualquer outra Pessoa nomeada pela ROMPCO nos

termos do Artigo 4.

a descrição do Plano de Desenvolvimento do Gasoduto constante do
Anexo A.

a percentagem de cada Acionista na ROMPCO tal como estabelecida
no Acordo de Accionistas do Gasoduto, sem prejuízo de eventuais

alterações subsequentes.
RM, ROMPCO ou SASOL.

qualquer pessoa singular ou sociedade, associação, partnership, joint
venture ou entidade que seja considerada uma pessoa jurfetirardiatinta
os da lei moçambicana, ou da lei do país. ao abrigo d qual
essa sociedade, associação, partnership, joint venture ou, entidade” a

constituída.

VERSÃO PORTUGUESA

Imposto sobre a Produção

de Petróleo:

Gasoduto

Corredor do Gasoduto

Dados relativos ao

Gasoduto:

Plano de Desenvolvimento

do Gasoduto

Imposto sobre a Produção de Petróleo estabelecido no Diploma
Ministerial Nº 49/83, de 8 de Junho, relativo a Legislação Fiscal

Complementar, consoante alterado de tempos a tempos.

o tubo, a ser construído no trajecto definido no Plano de
Desenvolvimento do Gasoduto, que é parte integrante do Sistema do
Gasoduto e através do qual o Gás Natural é transportado a partir da
flange interior do tubo downstream da estação central de
processamento e compressão até à fronteira entre a República de
Moçambique e a República da África do Sul na proximidade de

Ressano Garcia.

a área de terreno incluída no Plano de Desenvolvimento do Gasoduto
mediante o qual o Sistema de Gasoduto deverá ser construído, o qual
incluirá uma faixa de terreno de 50 (cinquenta) metros de cada lado

do Gasoduto.

quaisquer informações ou registos relativos às Operações do Gasoduto

ou ao Sistema do Gasoduto.

o Plano de Desenvolvimento do Gasoduto, que terá que ser aprovado
pela Autoridade Reguladora em conformidade com o Artigo 3.1
relativo ao desenvolvimento do Sistema de Gasoduto, incluindo as
modificações que possam ser efectuadas de tempos a empos de

acordo com as disposições deste Contrato.

VERSÃO PORTUGUESA

Operações do Gasoduto:

Acordo de Accionistas

do Gasoduto:

Sistema de Gasoduto:

PPA:

PSA:

Trimestre:

Autoridade Reguladora:

«STD

todas as operações realizadas pela ROMPCO ou em seu nome
relativas à construção, propriedade, financiamento, operação e
manutenção do Sistema de Gasoduto e o transporte de Gás Natural

com ele relacionado.

o acordo entre os Accionistas relativo à propriedade e controle da
ROMPCO.

o Gasoduto, estações de bombagem e outras instalações e
equipamentos construídos, instalados, que pertençam e/ou sejam
operados pela ROMPCO, ou em nome desta, para efeitos de
transporte de Gás Natural através do Gasoduto nos termos da

Autorização.

o Contrato de Produção de Petróleo, da presente data, celebrado entre
a RM (representada pelo MIREME), a ENH, a Sasol Temane e a
Companhia Moçambicana de Hidrocarbonetos, S. A. R. L..

o Contrato de Partilha de Produção para os Blocos de Pande e de
Temane, celebrado na presente data entre a RM (representada pelo
MIREME), a ENH e a Sasol Petroleum Mozambique Limitada.

um período de 3 (três) meses consecutivos com início em 1 de
Janeiro, 1 de Abril, 1 de Julho ou 1 de Outubro.

significa a Direcção Nacional do Carvão e Hidrocarbonetos, ou
qualquer outra autoridade pública ou Pessoa nomeada pelo Ministro
para administrar e regulamentar as Operações do Gasoduterenlizadas
no âmbito deste Contrato, cuja identidade foi dd PESCA)
ROMPCO.

VERSÃO PORTUGUESA

Zona de Segurança: uma faixa de terreno de 200 (duzentos) metros de largura de cada lado
do Gasoduto.
Accionista: uma Pessoa detentora de acções na ROMPCO e eventuais sucessoras

desta ou cessionários autorizados.

Expedidor: uma Pessoa que tenha direito a transportar Gás Natural através do

Sistema de Gasoduto nos termos de um Contrato de Transporte.

Data de Início: a data, após a entrada em funcionamento, prevista no Contrato de

Transporte de Gás para o início do transporte de Gás Natural.

Empresa Pública: uma entidade jurídica que seja, directa ou indirectamente, controlada
pela RM. Para efeitos desta definição, considera-se que a RM detém

o controlo se:

(a) tiver a maioria absoluta dos votos em assembleia de

accionistas ou órgão social equivalente; ou

(b) tiver mais do que 50% (cinquenta por cento) dos direitos e

interesses que asseguram o direito de gestão e controlo; e

(c) tiver o poder de nomear a maioria dos membros do órgão de

administração dessa entidade.

Direitos de Participação: direitos atribuídos pela ROMPCO a qualquer Pessoa (incluindo
qualquer outra Pessoa que financie a construção do Sistema de

Gasoduto) com vista a subrogar-se, novar-se, ou de outro Juodonnos

direitos e obrigações da ROMPCO previstos neste Cóntiitoe em espa Y
4)

9%

e ) de incumprimento resultante ou relacionado com à venda de G;
2

10
VERSÃO PORTUGUESA

Natural no âmbito do PSA ou PPA, ou transporte de Gás Natural
através do Sistema de Gasoduto, ou os contratos e documentos
relacionados com quaisquer financiamentos para a construção,

expansão ou operação do Sistema de Gasoduto.

Subcontratado: qualquer Pessoa, incluindo o Operador, contratada pela ROMPCO (ou
qualquer outra Pessoa contratada por essa Pessoa) para realizar

qualquer parte das Operações do Gasoduto.

Terceiro Requerente: qualquer Pessoa que não seja Accionista ou Afiliada de um Accionista
e que pretenda que a ROMPCO transporte o seu Gás Natural através

do Sistema de Gasoduto.

Contrato de Transporte: qualquer acordo para o transporte de Gás Natural através do Sistema
de Gasoduto.
Alteração: qualquer alteração ao Plano de Desenvolvimento do Gasoduto,

incluindo qualquer extensão, expansão ou redução do Sistema de

Gasoduto ou outra alteração no Sistema de Gasoduto.
1.2 Salvo seo contexto impuser interpretação diferente, neste Contrato:
(1) o singular inclui o plural e vice-versa;

(2) | areferência a uma lei inclui as alterações, modificações e substituições a qualquer
lei, instrução, estatuto, regra, ordem, decreto, injunção, acordo internacional ou
regulamento efectuado;

(3)  areferência a um acordo inclui as alterações, novações, modificações e substituições Y

VERSÃO PORTUGUESA

(4) a referência a uma Parte reporta-se a uma Parte deste Contrato, seus sucessores e

cessionários autorizados;

(5) a referência a um Considerando, cláusula, Artigo ou Anexo reporta-se a um

Considerando, cláusula, Artigo ou Anexo deste Contrato;

(6) os termos definidos no PPA ou PSA e aqui utilizados, sem definição diferente, terão

o mesmo sentido neste Contrato que o sentido que têm no PPA ou PSA.

12

VERSÃO PORTUGUESA

ARTIGO 2
Objecto e Duração do Contrato

2:l Através da aprovação de um decreto do Conselho de Ministros, a RM obriga-se a atribuir à

ROMPCO, nos termos e condições estabelecidos neste Contrato, uma “Autorização” para:

(1) financiar, construir, ser proprietária e operar o Sistema de Gasoduto de acordo com
o Plano de Desenvolvimento do Gasoduto e nos termos e condições estabelecidos no

presente Contrato;

(2) realizar o transporte de Gás Natural e actividades conexas relativamente ao Sistema

de Gasoduto; e

(3) exercer todos os demais direitos conexos necessários relacionados com o Sistema de
Gasoduto, incluindo, após aprovação do Plano de Desenvolvimento do Gasoduto, o
direito exclusivo de ocupar o Corredor do Gasoduto como zona de protecção parcial

para a condução de Operações do Gasoduto.
2.2 Com subordinação ao disposto nos Artigos 6 e 23:

(1) A Autorização terá inicio na Data de Outorga e permanecerá em vigor por um

Período Inicial de 30 (trinta) anos.

(2) - Quando a ROMPCO tiver cumprido as suas obrigações nos termos deste Contrato,
por solicitação da ROMPCO apresentada por notificação escrita à Autoridade
Reguladora com pelo menos 90 (noventa) dias de antecedência em relação ao termo
do Período Inicial, ou do Primeiro Período de Prorrogação, consoante seja o caso, o

prazo da Autorização será prorrogado:

é (1) por um primeiro período de cinco (5) anos (o "Primeiro. Período ds
A Prorrogação"); e a
3) E |

VERSÃO PORTUGUESA

6)

(ii) | no final do Primeiro Período de Prorrogação, por um segundo período de

prorrogação de (5) cinco anos (o "Segundo Período de Prorrogação").
Se a ROMPCO o solicitar, no final do Segundo Período de Prorrogação, as Partes

poderão encontrar-se para, de boa fé, acordar os termos e condições para prorrogar

a Autorização por um ou mais períodos subsequentes.

14 |
VERSÃO PORTUGUESA

8

(a)

(b)

(c)

ARTIGO 3
Obrigações da ROMPCO

No prazo de 12 (doze) meses a contar da Data de Outorga, a ROMPCO apresentará
à aprovação da Autoridade Reguladora uma proposta de Plano de Desenvolvimento

do Gasoduto;

A proposta de Plano de Desenvolvimento do Gasoduto a ser apresentada à

Autoridade Reguladora deverá:

(1) estar em conformidade e implementar as propostas constantes da Descrição

do Plano de Desenvolvimento do Gasoduto;

ii ser elaborada com base em correctos princípios económicos e de engenharia
p p g

que estejam conformes com os padrões aceites para construção e design de

gasodutos prevalecentes na indústria petrolífera internacional, incluindo os

padrões relativos a segurança e protecção ambiental; e

(iii) tomar em consideração o estudo de impacto ambiental realizado de acordo
com o Artigo 22.5.

Com efeitos a partir da Data de Outorga, a ROMPCO obriga-se a construir, ser
proprietária e operar o Sistema de Gasoduto, em conformidade com o Plano de
Desenvolvimento do Gasoduto aprovado pela Autoridade Reguladora e em

consonância com as Melhores Práticas de Gasoduto.

No prazo de 2 (dois) meses a contar da data em que a proposta de Plano de
Desenvolvimento do Gasoduto tiver sido apresentada para aprovação de acordo com
o Artigo 3.1(a), a Autoridada Reguladora aprovará o Plano de Desenvolvimento do
Gasoduto desde que o mesmo esteja em conformidade com os critérios estabeleci e

no Artigo 3.1(b).

15

VERSÃO PORTUGUESA

(b) Se a Autoridade Reguladora considerar que o Plano de Desenvolvimento do
Gasoduto não satisfaz os critérios estabelecidos no Artigo 3.1(b) e, no prazo de 2
(dois) meses referido no Artigo 3.2(a), não tiver sido alcançado acordo entre a
ROMPCO e a Autoridade Reguladora quanto às alterações que seria necessário
efectuar à proposta de Plano com vista a satisfazer as objecções da Autoridade
Reguladora, a questão ou questões em aberto poderão ser submetidas por qualquer

Parte à determinação da Comissão Independente de Peritos.

(c) | Quando a questão ou questões em aberto tiver sido submetida à Comissão
Independente de Peritos nos termos do Artigo 3.2(b), a Comissão Independente de
Peritos concluirá se a proposta de Plano de Desenvolvimento do Gasoduto

apresentada pela ROMPCO satisfaz os critérios estabelecidos no Artigo 3.1(b).

(d) Se a Comissão Independente de Peritos concluir que a proposta de Plano de
Desenvolvimento do Gasoduto satisfaz os critérios estabelecidos no Artigo 3.1(b),
o Plano de Desenvolvimento do Gasoduto proposto será considerado como tendo

sido aprovado pela Autoridade Reguladora.

(e) Se a Comissão Independente de Peritos concluir que a proposta de Plano de
Desenvolvimento do Gasoduto não satisfaz os critérios estabelecidos no Artigo
3.1(b), a Comissão Independente de Peritos decidirá ainda quais as alterações que são
necessárias de forma a assegurar que os critérios são satisfeitos, e a ROMPCO
deverá, no prazo de 30 (trinta) dias após ter sido notificada dessa decisão, apresentar
uma proposta revista do Plano de Desenvolvimento do Gasoduto com as alterações
que forem necessárias efectuar para cumprir a decisão da Comissão Independente de

Peritos.

Se a ROMPCO pretender efectuar uma Alteração, a ROMPCO informará a

; Autoridade Reguladora, por escrito, prestando os esclarecimentos sobre o) e

ção que a Autoridade Reguladora possa razoavelmente soficitar

16 |
VERSÃO PORTUGUESA

(2) Todas as Alterações propostas pela ROMPCO deverão estar conformes às Melhores
Práticas de Gasoduto.

(3) Nenhuma Alteração do Plano de Desenvolvimento do Gasoduto, que, na opinião da
Autoridade Reguladora constitua uma alteração substancial ou um aditamento ao
Plano de Desenvolvimento do Gasoduto, poderá entrar em vigor sem ter sido
aprovada por escrito pela Autoridade Reguladora, contanto que a Autoridade
Reguladora não recuse ou atrase a aprovação dessa Alteração proposta de modo não
razoável; caso a Autoridade Reguladora recuse o consentimento, essa Autoridade

deverá prestar à ROMPCO informação detalhada sobre os motivos da recusa.

(4) No prazo de 30 (trinta) dias a contar da data em que tiver recebido a notificação
escrita referida no Artigo 3.3(1), a Autoridade Reguladora deverá informar a
ROMPCO sobre se, na sua opinião, a Alteração a que a notificação se refere constitui
uma alteração substancial ou um aditamento ao Plano de Desenvolvimento do
Gasoduto. Se a Autoridade Reguladora não prestar essa informação à ROMPCO, a
ROMPCO poderá efectuar a Alteração.

34 (1) Com subordinação ao disposto no Artigo 3.4(2), ao Contrato de Transporte de Gás
e outros compromissos contratuais anteriores, a ROMPCO está obrigada a transportar
o Gás Natural pertença de Terceiros Requerentes em condições comerciais razoáveis
que não estabeleçam qualquer discriminação entre esses Terceiros. Para efeitos do
disposto neste Artigo 3.4(1), qualquer diferença razoável nas tarifas que seja baseada
no volume, ponto de entrega, frequência do transporte ou outros factores semelhantes
não será considerada discriminatória desde que essa diferença seja aplicada

igualmente a todos os Terceiros Requerentes.

(2) Sem prejuízo da aplicação das disposições relativas ao aumento da capacidade do

«Ss REP, Gasoduto, previstas no Artigo 3.4(7), a ROMPCO estará dispensada
q HS
AS A

ento da obrigação prevista no Artigo 3.4 (1) no caso de:

17
VERSÃO PORTUGUESA

(a) a capacidade residual do Sistema de Gasoduto existente não for adequada para
responder às exigências do Terceiro Requerente, tendo em conta a capacidade
física do Gasoduto e a utilização existente dessa capacidade para fazer face
às obrigações previstas no Contrato de Transporte de Gás e noutros Contratos

de Transporte em que a ROMPCO já seja parte; ou

(b) ocorrerem problemas técnicos sérios que impeçam a utilização do Sistema de
Gasoduto existente para satisfazer as necessidades do Terceiro Requerente;

ou

(c) as necessidades do Terceiro Requerente estejam em conflito com outras
necessidades ou condições estabelecidas no Plano de Desenvolvimento do

Gasoduto; ou

(d) | o requerimento tiver sido apresentado dentro de 10 (dez) anos após a data em
que se iniciou o transporte de Gás Natural através do Sistema de Gasoduto,
e se o Gás Natural a ser transportado se destinar a ser consumido na África do
Sul; desde que, no entanto, a ROMPCO não ficará exonerada do cumprimento
da obrigação referida na Cláusula 3.4 (1) se, nos termos de disposições
regulamentares aplicáveis na África do Sul, houvesse obrigatoriedade de
concessão de acesso a terceiros para esse Gás Natural relativamente a um
gasoduto de transporte desde a fronteira de Moçambique até Secunda, na
África do Sul.

(3) No caso de a ROMPCO considerar, perante uma situação concreta, que está
dispensada de cumprir as obrigações de transportar Gás Natural pertença de um
Terceiro Requerente com base no disposto no Artigo 3.4(2), deverá disso dar
conhecimento ao Terceiro Requerente que pretenda que o seu Gás Natural seja
transportado pela ROMPCO, e à Autoridade Reguladora, devendo essa notificação

esclarecer, com o grau de detalhe que o Terceiro Requerente ou a Autoridade

VERSÃO PORTUGUESA

se considera dispensada.

(4) Recebendo uma notificação enviada pela ROMPCO ao abrigo do Artigo 3.4(3), a

6)

(6)

(1)

Autoridade Reguladora deverá, num prazo razoável não superior a 30 (trinta) dias,
e após ter consultado o Terceiro Requerente, decidir se a ROMPCO está dispensada
de cumprir a obrigação de transporte do Gás Natural do Terceiro Requerente,
devendo notificar a ROMPCO e o Terceiro Requerente da sua decisão e da respectiva

fundamentação.

Se a notificação nos termos do Artigo 3.4(4) indicar que a Autoridade Reguladora
decidiu que a ROMPCO não está dispensada da obrigação de transportar Gás Natural
do Terceiro Requerente, a ROMPCO poderá submeter essa determinação à Comissão
Independente de Peritos, a qual deverá determinar, tendo em conta a razão ou razões
expostas pela ROMPCO na notificação enviada à Autoridade Reguladora, se a

decisão da Autoridade Reguladora deverá ser mantida ou revogada.

Salvo no caso previsto no Artigo 3.4(2), se, no prazo de 2 (dois) meses após a
comunicação do pedido de acesso, a ROMPCO e um Terceiro Requerente não
tiverem chegado a acordo sobre os termos comerciais ou operacionais, consoante seja
o caso, que assegurem a esses Terceiros Requerentes acesso ao Sistema de Gasoduto,
a questão ou questões em aberto serão, se o Terceiro Requerente o solicitar,
submetidos pela Autoridade Reguladora à Comissão Independente de Peritos para

resolução.

No caso de a ROMPCO estar dispensada da obrigação de transportar Gás Natural
pertencente a um Terceiro Requerente em virtude do disposto no Artigo 3.4(2) (a),
a ROMPCO deverá, se o Terceiro Requerente o solicitar, aumentar a capacidade do
Sistema de Gasoduto, desde que esse aumento não interfira com a integridade técnica
e segurança da operação do Sistema de Gasoduto, ou afecte de forma adversa o

fornecimento de Gás Natural no âmbito do Contrato de Transposte de Gá

sujeição à obrigação de aumentar o Sistema de Gasoduto, a ROMPEO deves

19
VERSÃO PORTUGUESA

(8)

livre discricionariedade, decidir sobre o design, capacidade e pressão necessárias para
esse aumento, e poderá exigir ao Terceiro Requerente que pretenda esse aumento que
suporte o custo do aumento e/ou pague as tarifas aplicadas para permitir a
recuperação dos custos desse aumento e permita ainda uma taxa de retorno do
investimento razoável. Se não for possível num prazo razoável chegar a acordo sobre,
os aspectos comerciais e/ou operacionais desse aumento, a questão será submetida
à Autoridade Reguladora para ser decidida por acordo entre a Autoridade
Reguladora e a ROMPCO. Se a Autoridade Reguladora e a ROMPCO não chegarem
a acordo sobre os termos desse aumento, a questão ou questões em aberto serão
submetidas pela Autoridade Reguladora à Comissão Independente de Peritos para

resolução.

Qualquer decisão da Comissão Independente de Peritos nos termos do Artigo 3.4(6)
ou 3.4(7) será consistente com o Artigo 3.4 (1). Em acréscimo, essa decisão da

Comissão Independente de Peritos:

(1) não deverá limitar ou afectar adversamente o serviço prestado pela
ROMPCO no âmbito do Contrato de Transporte de Gás ou qualquer outro
Contrato de Transporte pré-existente de que a ROMPCO seja parte ;

(ii) deverá reconhecer que o trabalho a ser realizado para concretizar o aumento
da capacidade do Sistema de Gasoduto é da responsabilidade da ROMPCO,
e não atribuirá o direito a qualquer outra empresa para além da ROMPCO de
expandir o Sistema de Gasoduto ou de provocar a expansão do mesmo nos

termos aqui expostos ;

(iii) tomará em consideração eventuais problemas técnicos que possam resultar

do aumento de capacidade do Gasoduto; e

(iv) | ao estabelecer termos comerciais e operacionais razoáveis, deverá reconhecer

que a ROMPCO tem direito a obter um retomo do seu E ao

20

VERSÃO PORTUGUESA
compatível como o retorno obtido em investimentos de risco semelhante.

(9) A obrigação de aumentar a capacidade do Gasoduto nos termos do Artigo 3.4(7) não
se aplicará nos casos em que, se a capacidade residual do Gasoduto não fosse
inadequada, a ROMPCO teria sido dispensada da obrigação de transportar o Gás
Natural do Terceiro Requerente por força do disposto no Artigo 3.4(2)(d).

(10) (a) A Comissão Independente de Peritos nomeada nos termos do Artigo 3.4 será

composta por 3 (três) pessoas a serem designadas do seguinte modo:

e um(1) perito a indicar pela ROMPCO

e um (1) perito a indicar pela Autoridade Reguladora

e o terceiro perito, que presidirá à Comissão, será indicado por acordo entre os
outros peritos: não havendo acordo, o terceiro perito será indicado pelo Secretário
Geral do Centro Internacional para a Resolução de Conflitos de Investimento
(Secretary General of the International Centre for the Settlement o Investment
Disputes (ICSID). O terceiro perito deverá ser uma pessoa independente e

imparcial de reputação internacional com qualificações e experiência adequadas.

(b) | As decisões tomadas pela Comissão Independente de Peritos nos termos do Artigo
3.4 deverão:

(i) ser tomadas por unanimidade, ou, não existindo unanimidade, por voto maioritário;
(ii) ser finais e não susceptíveis de recurso, e vinculativas para a RM e a ROMPCO; no
caso da ROMPCO, as decisões criam a obrigação para a ROMPCO de dar

cumprimento às mesmas, o que constituirá uma condição integrante da Autorização.

3.5 Se, nos termos do PPA, a RM tiver optado por receber em espécie o Imposto sobre a
ução de Petróleo relativo ao Gás Natural produzido a partir da “Área de Produção de

21
VERSÃO PORTUGUESA

Gasoduto, livre de encargos, de uma quantidade de Gás Natural igual a 1 MGJ/a ou 5%
(cinco por cento) do Gás Natural que seja necessário vender para a MISP, consoante o que
for maior, mas sem ultrapassar dois ponto setenta e cinco milhões de Gigajoules por ano
(2.75MGj/a), a ser entregue até ao máximo de cinco (5) pontos de entrega ao longo do
Gasoduto a serem indicados pela Autoridade Reguladora no prazo de 6 (seis) meses a contar
da Data de Outorga. Se, contudo, a ROMPCO demonstrar, de forma satisfatória para a
Autoridade Reguladora, que esse Gás Natural é transportado para consumo na África do Sul,
então a obrigação da ROMPCO de transportar e entregar Gás Natural nos termos deste
Artigo 3.5 será dispensada.

PRA

VERSÃO PORTUGUESA

41

4.2

43

44

ARTIGO 4
Condução das Operações do Gasoduto

A ROMPCO terá o direito de nomear um Operador para realizar, em seu nome, as Operações
do Gasoduto. O Operador não poderá ser nomeado sem a aprovação da Autoridade

Reguladora. A aprovação não deverá ser recusada ou atrasada sem motivo razoável.

A nomeação de qualquer Pessoa para Operador não isentará ou de qualquer modo qualificará
as obrigações da ROMPCO nos termos deste Contrato, da Autorização e do Plano de
Desenvolvimento do Gasoduto. O Operador será considerado um Subcontratado Estrangeiro

para efeitos deste Contrato.

A ROMPCO assegurará que as Operações do Gasoduto serão realizadas:

(1) | de forma diligente e com observância das Melhores Práticas de Gasoduto;

(2) com respeito pelas leis, regras e regulamentos aplicáveis e os padrões de segurança
que estejam em vigor, sem prejuízo da obrigação da RM estabelecida no Artigo
21105):

(3) com respeito ao Sistema de Gasoduto, em cumprimento do Plano de
Desenvolvimento do Gasoduto e dos termos e condições estabelecidos no presente
Contrato.

A ROMPCO indemnizará e manterá a RM imune contra todas e quaisquer queixas
apresentadas contra a RM por terceiros relativas a perdas ou danos resultante das Operações
do Gasoduto conduzidas de forma negligente, ou resultantes do incumprimento deste
Contrato, salvo no tocante a perdas ou danos causados pela RM, em cujo caso a RM deverá

indemnizar a ROMPCO.

23

VERSÃO PORTUGUESA

4.5

(1)

(2)

A ROMPCO ou o Operador, caso tenha sido nomeado, confiarão a gestão corrente
das Operações do Gasoduto a um director-geral, ou, na falta deste, a um substituto.
O director-geral deverá residir na República de Moçambique, e na sua ausência, o
substituto deverá permanecer na República de Moçambique. Os nomes do director-
geral e do substituto serão, após nomeação no prazo de 60 (sessenta) dias após a Data
de Outorga, ser comunicados à Autoridade Reguladora. O director-geral, ou, na
ausência deste, o seu substituto, estará autorizado para, em representação da
ROMPCO, tomar as medidas que forem necessárias de acordo com os termos do

presente Contrato com vista a realizar as Operações do Gasoduto.

A ROMPCO ou o Operador assegurarão que o director-geral é possuidor das

qualidades, experiência e recursos necessárias com vista a cumprir as obrigações d:

ROMPCO aqui previstas de acordo com as Melhores Práticas de Gasoduto,

24

VERSÃO PORTUGUESA

ARTIGO 5

Registos e Relatórios

51 A ROMPCO preparará e manterá, por todo o tempo que este Contrato estiver em vigor,
registos correctos e actualizados das suas Operações do Gasoduto. Esses registos incluirão
especificações das instalações conforme construídas, registos operacionais, relatórios de
inspecção de auditoria técnica, e relatórios de acidentes e de descargas, assim como registos
contabilísticos e financeiros. Os originais dos registos serão conservados em Moçambique
por um período de tempo consistente com as Melhores Práticas de Gasoduto . A Autoridade

Reguladora terá acesso a toda essa informação a todo o tempo, em termos razoáveis.
5.2 | Sem prejuízo do disposto anteriormente, a ROMPCO deverá:
(a) Antes de iniciar o trabalho de construção do Sistema de Gasoduto:

(1) notificar a Autoridade Reguladora do início dos trabalhos de engenharia

detalhada para o Sistema de Gasoduto;

(ii) | notificar a Autoridade Reguladora da data prevista de início da construção do
Sistema de Gasoduto.

(b) Durante a construção do Sistema de Gasoduto:

(1) apresentar à Autoridade Reguladora relatórios mensais do progresso dos

trabalhos de construção;

(ii) notificar a Autoridade Reguladora do início de cada fase prevista no quadro
de progresso dos trabalhos do Plano de Desenvolvimento do Gasoduto, pelo

menos 15 (quinze) dias antes desse início.

77. nerômIçÃc). Após conclusão da construção do Sistema de Gasoduto e antes da Data de Im

25

VERSÃO PORTUGUESA

(1) apresentar à Autoridade Reguladora um relatório final de construção na

forma que a Autoridade Reguladora exija de modo razoável;

(ii) notificar a Autoridade Reguladora da data prevista de inicio do enchimento

do Gasoduto com produtos inflamáveis.

(d) Durante a operação do Sistema de Gasoduto:

(1) apresentar à Autoridade Reguladora, no prazo de 30 (trinta) dias após o
termo de cada Trimestre, relatórios trimestrais das Operações de Gasoduto

na forma que a Autoridade Reguladora exija de modo razoável;

(ii) apresentar à Autoridade Reguladora, no prazo de 30 (trinta) dias após o
termo de cada ano, um relatório anual das quantidades de Gás Natural
transportado e de qualquer quantidade de Gás Natural comprado e vendido,

especificando as quantidades em relação a cada Expedidor;
(iii) | apresentar à Autoridade Reguladora, no prazo de 30 (trinta) dias após o
termo de cada ano, um relatório anual de todas as actividades de inspecção,

manutenção e substituição realizadas durante o ano anterior.

5.3 | No caso de qualquer Alteração do Plano de Desenvolvimento do Gasoduto que implique o

aumento ou extensão do Sistema de Gasoduto:

(a) apresentar à Autoridade Reguladora relatórios mensais do progresso da construção;

(b) apresentar à Autoridade Reguladora, no prazo de 30 (trinta) dias após o termo de cada

Trimestre seguinte ao começo dessa Alteração, um relatório trimestral relativo a

» a]
4, êsse aumente extensão, na forma que a Autoridade Reguladora possa é;
GN

26
VERSÃO PORTUGUESA

5.4

Ef

5.6

(c) apresentar à Autoridade Reguladora, no prazo de 60 (sessenta) dias após conclusão
desse aumento ou extensão, um relatório final de construção relativo a esse aumento

ou extensão, na forma que a Autoridade Reguladora possa exigir de modo razoável.

A ROMPCO poderá reter e exportar para seu uso próprio cópias dos elementos integrantes
dos Dados relativos ao Gasoduto. Os elementos originais que constituem os Dados relativos
ao Gasoduto apenas podem ser exportados com a aprovação da Autoridade Reguladora,
contanto que, se esses elementos forem reprodutíveis, devem ser mantidas cópias em

Moçambique.

A ROMPCO deverá manter a Autoridade Reguladora permanentemente informada de todas
as ocorrências significativas que se verifiquem durante as Operações do Gasoduto, e deverá
apresentar a essa Autoridade todas as informações disponíveis, dados, relatórios e avaliações
relativas às Operações de Gasoduto na medida em que a Autoridade Reguladora possa

razoavelmente solicitar.
A ROMPCO não estará obrigada a divulgar a tecnologia de sua propriedade ou segredos

comerciais, ou dos seus Accionistas, ou a tecnologia propriedade de terceiros licenciados à

ROMPCO ou aos Accionistas.

27

VERSÃO PORTUGUESA

6.1

6.2

6.3

ARTIGO 6

Planos e Consentimentos

Antes de iniciar qualquer actividade comercial que:

(a) não esteja descrita ou referida no Plano de Desenvolvimento do Gasoduto, ou não
tenha que ser realizada pela ROMPCO como uma actividade necessariamente conexa
ou que seja consequência de uma actividade descrita ou referida no Plano de

Desenvolvimento do Gasoduto; e

(b) | não seja uma Alteração do Plano de Desenvolvimento do Gasoduto, a qual haja sido

notificada por escrito à Autoridade Reguladora,

A ROMPCO informará a Autoridade Reguladora por notificação escrita, fornecendo uma
descrição da actividade a ser realizada, com o nível de pormenor que a Autoridade

Reguladora possa exigir de modo razoável.

Qualquer actividade que tenha sido objecto de notificação pela ROMPCO à Autoridade
Reguladora nos termos do Artigo 6.1 não será realizada pela ROMPCO se, no prazo de 30
(trinta) dias após a data em que a notificação foi entregue à Autoridade Reguladora, a
Autoridade Reguladora informar a ROMPCO de que, na sua opinião, a actividade proposta:
(a) - não está de acordo com as leis e regulamentos aplicáveis;

(b) é perigosa ou é susceptível de causar Dano Ambiental; ou

(c) de outro modo, não é do interesse público, com base em razões explicitadas pela

Autoridade Reguladora.

No caso de a RO) jo aceitar a decisão da Autoridade Reguladora tomada de acordo

, € a questão ou questões em litígio entre a Autoridade Regulad,

28

VERSÃO PORTUGUESA

ROMPCO não poderem ser resolvidas por acordo, as mesmas serão submetidas a arbitragem,
ou, se as Partes assim acordarem, para resolução por um perito independente nos termos do
Artigo 24.3.

6.4 A ROMPCO poderá a todo o tempo após a conclusão do Sistema de Gasoduto e o inicio das
operações regulares renunciar aos seus direitos e ser exonerada das obrigações relativamente
ao Sistema de Gasoduto, mediante notificação à Autoridade Reguladora com pelo menos
6 (seis) meses de antecedência, desde que as obrigações da ROMPCO relativamente ao
Sistema de Gasoduto que se geraram antes da renúncia tenham sido libertadas pela
ROMPCO, ou tenham sido tomadas providências com vista a essa liberação que a

Autoridade Reguladora considere satisfatórias.

6.5 Pelo menos 6 (seis) meses antes da cessação, libertação ou abandono das Operações de
Gasoduto, a ROMPCO deverá preparar e acordar com a Autoridade Reguladora um plano
para o encerramento, retirada e destino (se aplicável) de todas instalações do Sistema do
Gasoduto. O plano deverá incluir informação acerca das alternativas analisadas para
utilização posterior e formas alternativas de destino das instalações, de cessação das
actividades, limpeza do local, retirada e destino de materiais e químicos perigosos e um

estudo de impacto ambiental das actividades de cessação e abandono.

6.6 - Em caso de libertação ou entrega pela ROMPCO, ou cessação dos seus direitos nos termos
do Artigo 23 deste Contrato, a RM terá o direito, mas não a obrigação, de tomar posse do
Sistema de Gasoduto sem pagamento de qualquer compensação à ROMPCO, em cujo caso
a ROMPCO não terá quaisquer outras obrigações ou responsabilidades relativamente ao

abandono ou desmantelamento do equipamento ou das instalações que integram o Sistema

de Gasoduto.

29

VERSÃO PORTUGUESA

ml

72

73

74

legislação pertinente:

ARTIGO 7

Termos Fiscais e Outros Encargos

A ROMPCO, os seus Subcontratados, Accionistas e financiadores, salvo na medida em que
deles estejam isentos, estarão sujeitos a todas as leis e decretos aplicáveis da República de
Moçambique que imponham tributos, direitos aduaneiros, impostos, encargos, taxas ou

contribuições.
Nos termos da legislação aplicável, a ROMPCO estará isenta de:

(a) Imposto sobre Consumos Especificos, e Direitos e Emolumentos Gerais Aduaneiros
sobre bens importados para as Operações de Gasoduto, isenção essa que também se
aplicará à exportação dos referidos bens que sejam propriedade da ROMPCO quando a

sua disposição haja sido autorizada pelos Accionistas;
(b) Imposto de Circulação;
(c) Contribuição Predial Urbana;

(d) da obrigação de retenção de qualquer montante a título de imposto sobre os dividendos
e juros ou a remessa para o exterior de Moçambique dos lucros obtidos pela ROMPCO

relativamente às Operações de Gasoduto realizadas em Moçambique, e

(e) Direitos e Emolumentos Gerais Aduaneiros sobre o transporte e a exportação de Gás
Natural.

As isenções especificadas nos Artigos 7.2 e 7.7(f) Operações de Gasoduto abrangem os

Subcontratados que realizem Operações de Gasoduto.

O Pessoal Expatriado da ROMPCO e seus Subcontratados estarão isentos, ao abrigo da

30
VERSÃO PORTUGUESA

mo

(a) da obrigação relativa ao Imposto Sobre os Rendimentos do Trabalho - Secção A do

Código dos Impostos Sobre o Rendimento, ou de qualquer outro imposto da mesma

natureza que incida sobre os rendimentos do trabalho desse Pessoal Expatriado, não

estando a ROMPCO e os seus Subcontratados obrigados a efectuar qualquer dedução dos

salários do seu Pessoal Expatriado; e

(b) Direitos e Emolumentos Gerais Aduaneiros sobre bens pessoais e domésticos desse

Pessoal Expatriado e seus dependentes, importados para a República de Moçambique

à primeira chegada, tornando-se, contudo, esses Direitos e Emolumentos Gerais

Aduaneiros sobre tais bens devidos caso se verifique a sua venda na República de

Moçambique a pessoa que não esteja isenta desses direitos. O Pessoal Expatriado poderá

exportar da República de Moçambique, isentos de Direitos e Emolumentos Gerais

Aduaneiros, os mesmos bens pessoais e domésticos por eles importados.

(a) Os Subcontratados que estejam organizados no exterior da República de Moçambique

(“Subcontratados Estrangeiros”) serão tributados da seguinte forma:

(i)

(ii)

Os Subcontratados Estrangeiros que exerçam actividade na República de
Moçambique relacionada com as Operações de Gasoduto serão sujeitos ao regime
especial de Contribuição Industrial previsto na lei aplicável, sendo, contudo,
sujeitos a uma taxa de 5% (cinco por cento), quanto aos pagamentos recebidos por
trabalho ou serviços executados na República de Moçambique. Qualquer Pessoa
que efectue esses pagamentos deverá reter o montante desse imposto, e procederá
ao pagamento do imposto retido ao organismo competente do Ministério do Plano

e Finanças;

A referida taxa e” liberatoria, pelo que satisfaz integralmente as obrigações e
responsabilidades fiscais e de apresentação de declarações do Subcontratado
Estrangeiro relativamente a todos os impostos, com a única excepção de impostos

menores, conforme definidos no Artigo 7.7(d), e dos impostos enumerados nos

31

VERSÃO PORTUGUESA

(iii)

(iv)

(v)

não serão exigíveis ou retidos quaisquer impostos em relação a pagamentos feitos
a quaisquer Subcontratados Estrangeiros por trabalho ou serviços executados no

exterior da República de Moçambique;

não serão exigíveis ou retidos quaisquer impostos em relação a pagamentos feitos
a qualquer Subcontratado Estrangeiro para além do previsto nos termos desta
Cláusula 7.5.

a ROMPCO não terá qualquer obrigação ou responsabilidade por quaisquer
impostos que os seus Subcontratados não retenham ou não paguem, ou por
qualquer outra falta de tais Subcontratados no cumprimento das leis da República
de Moçambique.

7.6 Nada nas cláusulas antecedentes deste Artigo será lido ou interpretado no sentido de isentar

a ROMPCO ou qualquer dos seus Subcontratados:

(a)

(b)

da obrigação relativa ao Imposto sobre os Rendimentos do Trabalho - Secção A
do Código dos Impostos sobre o Rendimento, de efectuar a retenção do referido
imposto ou de qualquer outro imposto ou contribuição incidente sobre os
rendimentos do trabalho do seu pessoal que não seja Pessoal Expatriado nos
termos da Cláusula 7.4 e de efectuar o pagamento dos montantes retidos ao

organismo competente do Ministério do Plano e Finanças; ou

da obrigação, nos termos da legislação aplicável, de efectuar a retenção à taxa de
1,5% (um e meio por cento) de todas as quantias brutas devidas pela ROMPCO
a um dos seus Subcontratados que não sejam Subcontratados Estrangeiros ou por
quaisquer Subcontratados da ROMPCO a qualquer um dos seus Subcontratados
que não sejam Subcontratados Estrangeiros, relativamente às Operações do
Gasoduto executadas na República de Moçambique e de efectuar o pagamento dos

montantes retidos ao organismo competente do Ministério do Plano e Finanças.

VERSÃO PORTUGUESA

(a) a Contribuição Industrial tributada ao abrigo do Código dos Impostos Sobre o
Rendimento aprovado pelo Decreto n.º 3/87, de 30 de Janeiro, e suas eventuais
alterações, mas sempre com sujeição ao disposto no Artigo 21.2, e a pagar pela
ROMPCO sobre os rendimentos provenientes de Operações do Gasoduto nos seguintes

termos:

(1) a Contribuição Industrial incidirá sobre o rendimento líquido proveniente das
Operações do Gasoduto realizadas na Área do Contrato à taxa de 27% (vinte e sete
por cento) por um período de 10 (dez) anos a contar do inicio da operação regular do
Sistema de Gasoduto de acordo com este Contrato, e posteriormente à taxa de 35%
(trinta e cinco por cento) até ao termo do Período Inicial, ou, se durante esse período
for aplicada às actividades industriais na República de Moçambique uma taxa de
Contribuição Industrial de aplicação generalizada que seja inferior a 35% (trinta e

cinco por cento), aplicar-se-á essa taxa inferior; e

(ii) | na determinação do rendimento líquido da ROMPCO num dado ano fiscal, será
deduzida a amortização, às taxas abaixo indicadas, mas sê-lo-á diversamente na

forma descrita na legislação aplicável:

- por um período de 10 (dez) anos a contar do início da operação comercial
regular do Gasoduto, relativamente a despesas de capital em Operações
do Gasoduto, à taxa anual, calculada numa base constante de 10% (dez por
cento) de uma quantia equivalente a 125% (cento e vinte e cinco por cento)

dessas despesas de capital;

(iii) Para efeitos de cálculo da responsabilidade em Contribuição Industrial, os
prejuízos sofridos pela ROMPCO poderão ser transportados até 10 (dez) anos a
contar do início da operação comercial regular do Gasoduto e, caso antes do
decurso daquele prazo não tenham sido declarados quaisquer lucros por parte da
ROMPCO, os prejuízos poderão ser transportados pela ROMPCO por mais 2.

Mera (dois) anos.
EA

33
VERSÃO PORTUGUESA

(b) Direitos e Emolumentos Gerais Aduaneiros não abrangidos na previsão da Cláusula
7.2(a) ou 7.2(e);

(c) tributos, encargos, taxas ou contribuições que não sejam discriminatórios e sejam
lançados em troca do fornecimento de serviços ou bens específicos identificáveis por
parte da República de Moçambique ou pela utilização de instalações propriedade da
República de Moçambique ou de qualquer empresa pública, tais como, mas sem a isso

se limitar, água, electricidade, utilização portuária e serviços ou bens semelhantes;

(d) imposto do selo, despesas de registo, taxas de licenciamento e direitos aduaneiros,
tributos, encargos, taxas ou contribuições, desde que sejam lançados ao abrigo de leis de
aplicação geral que não discriminem ou tenham o efeito de discriminar a ROMPCO e
sejam de natureza menor. Para efeitos deste Artigo, um direito aduaneiro, tributo,
encargo, taxa ou contribuição não será considerado de natureza menor se, quer
isoladamente, quer em conjunto com qualquer outro direito aduaneiro, tributo, encargo,
taxa ou contribuição que não caia na previsão do Artigo 7.7 a), b), c) ou e), resultar num
encargo que exceda US$200.000 (duzentos mil Dólares dos Estados Unidos da América)
em qualquer período de 1 (um) Ano, ou US$500.000 (quinhentos mil Dólares dos

Estados Unidos da América) em qualquer período contínuo de 5 (cinco) Anos; e

(e) Imposto de Consumo relativo a todos os bens e materiais produzidos na República de
Moçambique ou importados para fins diversos das Operações de Gasoduto. A ROMPCO
não estará, contudo, obrigada a pagar Imposto de Consumo que possa, em qualquer

altura, vir a incidir sobre o Gás Natural produzido na República de Moçambique.

(f) Imposto sobre o Valor Acrescentado (IVA).
Do que resulta que:

(i) Conforme disposto no Código do IVA, Decreto n.º 51/98, de 29 de Setembro, as
ortações de Gás Natural pela ROMPCO ficarão sujeitas à taxa zero;

VERSÃO PORTUGUESA

7.8

ma

710

conjugado com o Decreto n.º 14/82, de 3 de Dezembro, a importação por parte da
ROMPCO ou de um Subcontratado de bens destinados a uso nas Operações
Petrolíferas estará isenta de IVA.

A RM garante que, na Data da Outorga e no que respeita às Operações de Gasoduto ou aos
rendimentos derivados das Operações de Gasoduto, não existem impostos, direitos
aduaneiros, taxas, encargos, emolumentos ou contribuições obrigatórias para além dos
incluídos na Lista de Impostos e dos impostos relativamente aos quais a ROMPCO e/ou os

seus Subcontratados estão isentos ao abrigo dos Artigos 7.2, 7.3, 7.5 e 7.7 (1).

No exercício dos seus direitos e benefícios relativos à isenção de Direitos e Emolumentos
Gerais Aduaneiros sobre a importação e exportação estipulados neste Artigo, a ROMPCO
e os seus Subcontratados observarão todos os procedimentos e formalidades aplicáveis,

devidamente impostos por lei.

A ROMPCO submeterá anualmente às competentes autoridades fiscais moçambicanas nos
prazos previstos na legislação fiscal aplicável, todas as declarações e relatórios exigidos nos
termos dessa legislação, relativamente a cada ano a terminar em 31 de Dezembro. Essas
declarações e relatórios podem ser apresentados em Dólares dos Estados Unidos da América,
convertidos em Meticais à taxa de câmbio aplicável em 31 de Dezembro do ano em causa.
A ROMPCO poderá manter os seus livros e registos contabilísticos em Dólares do Estados
Unidos da América. Para efeitos de informação aos seus Accionistas, a ROMPCO poderá pôr
fim a cada exercício fiscal em 25 de Junho.

35

VERSÃO PORTUGUESA

81

8.2

8.3

ARTIGO 8
Medição do Gás Natural

A ROMPCO medirá o Gás Natural transportado através do Sistema de Gasoduto, ou
determinará essa medição através de um método ou métodos conformes às Melhores Práticas
de Gasoduto e à regulamentação aplicável, ou, na falta dessa regulamentação, através de um
método ou métodos normalmente utilizados na indústria petrolífera internacional, e que

possam de tempos a tempos ser aprovados pela Autoridade Reguladora.

A ROMPCO não introduzirá quaisquer alterações ao método ou métodos de medição por si
utilizados, ou a instrumentos utilizados para esse efeito, sem o consentimento escrito da
Autoridade Reguladora, consentimento esse que não poderá ser negado sem motivo razoável.
Contudo, a Autoridade Reguladora poderá, em qualquer caso, exigir que nenhuma alteração

seja efectuada salvo na presença de uma Pessoa autorizada pela Autoridade Reguladora.

A Autoridade Reguladora, ou o seu representante nomeado, poderá testar ou examinar
qualquer instrumento de medição da maneira, nas ocasiões, com a periodicidade ou com os
meios que entender adequados. Esses exames serão realizados em momentos e com uma
periodicidade razoáveis de forma a não interromperem indevidamente o transporte de Gás
Natural através do Sistema de Gasoduto. Caso, num desses testes ou exames, um qualquer
instrumento de medição mostre estar com defeito ou em não funcionamento, a ROMPCO
mandará repará-lo o mais depressa possível. Se a ROMPCO não puder razoavelmente
determinar o período de tempo durante o qual esse defeito de medição se verificou, esse
defeito ou desarranjo será considerado como tendo existido durante um período de 90
(noventa) dias antes da sua descoberta, ou metade do período de tempo decorrido desde o
último teste ou exame desse dispositivo, consoante o que for inferior, salvo se existirem

elementos que permitam concluir por um período diferente. Todos os consequentes acertos

serão efectuados aos pagamentos de Gás Natural afectados por esse facto.

36

VERSÃO PORTUGUESA

9:

9.2

93

ARTIGO 9

Prevenção de Perdas e Desperdício de Gás Natural

A ROMPCO tomará todas as medidas necessárias de acordo com as Melhores Práticas de

Gasoduto com vista a:

(1) controlar o volume e prevenir a fuga ou perda de Gás Natural transportado através

do Sistema de Gasoduto;

(2) prevenir a ocorrência de qualquer fuga, incêndio ou qualquer dano ao Sistema de
Gasoduto ou a qualquer bem no Corredor do Gasoduto resultante das Operações de

Gasoduto; e

(3) — prevenir qualquer dano à propriedade em áreas adjacentes ao Corredor do Gasoduto

resultante das Operações de Gasoduto.

A ROMPCO deverá manter a todo o tempo um grau de preparação eficiente para fazer face
a acidentes e emergências que possam resultar na perda de vidas, danos físicos, Dano

Ambiental ou um dano significativo à propriedade.

Ocorrendo uma situação de incêndio, fuga, desperdício ou perda de Gás Natural ou dano à
propriedade, a ROMPCO deverá notificar a Autoridade Reguladora no prazo de 24 (vinte
e quatro) horas após ter conhecimento dessa ocorrência, e implementar prontamente o
respectivo plano de contingência, e apresentar um relatório completo à Autoridade

Reguladora assim que possível após a ocorrência.

37

VERSÃO PORTUGUESA

ARTIGO 10

Seguros

10.1 A ROMPCO efectuará e manterá, relativamente às Operações de Gasoduto, seguros do tipo
e nos montantes habituais na indústria petrolífera internacional, de acordo com as Melhores
Práticas de Gasoduto. Quando, no que se refere aos riscos a cobrir e prémios a pagar, uma
companhia seguradora registada na República de Moçambique que seja solvente, fiável e que
tenha uma notação aceitável, ofereça termos e condições competitivos, o seguro será
efectuado com essa companhia, ou, caso contrário, será efectuado com uma companhia à
escolha da ROMPCO. A ROMPCO terá também direito a auto-segurar-se para efeitos deste

Contrato através de uma Afiliada (ou de uma Afiliada de qualquer dos seus Accionistas)
sujeito à aprovação da Autoridade Reguladora quanto aos termos e condições do auto-seguro
proposto, cuja aprovação não deverá ser negada sem motivo razoável. Contanto que o seguro
esteja disponível em termos que sejam comercialmente aceitáveis, e sem prejuízo da

generalidade do acima estipulado, o mesmo deverá cobrir:

(a) perdas e danos causados a todas as instalações e equipamentos propriedade da ROMPCO

ou do Operador ou por estes utilizados nas Operações Petrolíferas;

(b) Dano Ambiental causado pela ROMPCO ou pelo Operador no decurso das Operações
Petrolíferas, pelo qual a ROMPCO ou o Operador possa ser responsável;

(c) perdas e danos causados pela ROMPCO ou pelo Operador a pessoas e bens de terceiros
no decurso das Operações de Gasoduto, pelos quais a ROMPCO ou o Operador possam

ser responsáveis;

(d) o custo de operações de remoção de destroços e de limpeza efectuadas pela ROMPCO

ou pelo Operador após um acidente no decurso das Operações de Gasoduto; e

(e) a responsabilidade da ROMPCO ou do Operador pelos seus ro GHVOS, pr dos

envolvidos nas Operações de Gasoduto.

38

VERSÃO PORTUGUESA

10.2 A ROMPCO exigirá aos Subcontratados que efectuem seguros do tipo e nos montantes

habituais na indústria petrolífera internacional de acordo com as Melhores Práticas de

Gasoduto.

39 - )

VERSÃO PORTUGUESA

11.3

ARTIGO 11

Emprego e Formação

Sujeito à apreciação pela RM, por motivos de segurança, da situação de qualquer indivíduo
que entre na República de Moçambique e aos procedimentos e formalidades legais
relacionados com a imigração, a RM concederá as necessárias autorizações ou outras
aprovações necessárias para a contratação e entrada na República de Moçambique de Pessoal
Expatriado pela ROMPCO, ou seus Subcontratados para os efeitos deste Contrato.

Na realização de Operações de Gasoduto, a ROMPCO deverá empregar no maior grau
possível, cidadãos da República de Moçambique que possuam qualificações adequadas. A
este respeito, a ROMPCO, em consulta com a Autoridade Reguladora, proporá e executará
um programa eficaz de formação e emprego para os seus trabalhadores moçambicanos, em
cada fase e nível de operações, tendo em conta os requisitos de segurança e a necessidade de
manter padrões de eficiência razoáveis na realização das Operações de Gasoduto. Esses
trabalhadores poderão ser formados na República de Moçambique ou no estrangeiro,

conforme seja exigido pelos programas de formação elaborados pela ROMPCO.

A ROMPCO cooperará com a Autoridade Reguladora no sentido de facultar a um número
de trabalhadores dessa Autoridade, a ser acordado, a oportunidade de participar nos referidos

programas de formação.

De forma a satisfazer as obrigações de emprego e formação previstas neste Artigo, a

ROMPCO apresentará à Autoridade Reguladora programas anuais de emprego e formação.

40

VERSÃO PORTUGUESA

ARTIGO 12

Bens e Serviços Locais

A ROMPCO dará preferência à compra de bens e serviços disponíveis na República de
Moçambique, desde que esses bens e serviços sejam de qualidade comparável a nível internacional,
estejam disponíveis nos prazos e quantidades necessários e sejam oferecidos a preços competitivos.
Se os bens forem provenientes da República de Moçambique, a ROMPCO dará preferência à compra
desses bens, desde que os mesmos sejam de qualidade comparável a nível internacional, estejam
disponíveis nos prazos e quantidades necessários, entregues na República de Moçambique e sejam
oferecidos a preços, incluindo impostos, que não excedam em mais de 10% (dez por cento) os preços

de outros bens disponíveis entregues nas mesmas condições.

4

VERSÃO PORTUGUESA

131

13.2

13.3

ARTIGO 13

Subcontratados

Nos casos em que a ROMPCO empregue um Subcontratado que não seja Afiliada para
executar uma qualquer parte das Operações de Gasoduto, a ROMPCO deverá, com sujeição
ao disposto neste Contrato, seleccionar esse Subcontratado criteriosamente por meio de
concurso, salvo quando a condução expedita e eficaz das operações petrolíferas não o

permitir.

No caso de uma Afiliada da ROMPCO ou de um dos Accionistas desta, a ROMPCO deverá

assegurar que os preços cobrados por essa Afiliada pelos seus serviços são competitivos.
Desde que haja cumprimento absoluto com as obrigações da ROMPCO estabelecidas no

Artigo 12, a ROMPCO terá direito de utilizar os procedimentos e práticas de contratação

comercial que considere adequadas.

42

VERSÃO PORTUGUESA

14.1

14.2

14.3

ARTIGO 14

Direito de Inspecção

A Autoridade Reguladora, através de procedimentos coordenados com a ROMPCO com vista
a reduzir qualquer sobrecarga desnecessária para a ROMPCO, e através dos seus
representantes devidamente designados, terá o direito, mediante notificação com razoável
antecedência, de observar as Operações de Gasoduto realizadas pela ROMPCO no âmbito
do presente Contrato e de, em todas as ocasiões razoáveis e mediante notificação com
razoável antecedência, inspeccionar todos os bens, registos e dados mantidos pela ROMPCO
referentes a essas operações, bem como presenciar testes de maquinaria ou de equipamento
utilizados nas mesmas. No exercício dos seus direitos ao abrigo deste Artigo, a Autoridade

Reguladora não deverão interferir indevidamente com as Operações de Gasoduto.

A ROMPCO facultará aos referidos representantes da Autoridade Reguladora todas as
facilidades e assistência razoáveis e usualmente à disposição da ROMPCO na condução das
Operações de Gasoduto (incluindo a disponibilização dos necessários meios de transporte
no Corredor do Gasoduto) para o efectivo exercício dos seus direitos ao abrigo da Cláusula
14.1.

A Autoridade Reguladora terá o direito de, a suas próprias expensas, colocar

permanentemente representantes seus, devidamente credenciados, nos locais e postos de

medição.

43

VERSÃO PORTUGUESA

ARTIGO 15
Registos Contabilísticos

A ROMPCO será responsável pela manutenção de registos contabilísticos correctos de todos os
custos e despesas das Operações de Gasoduto, e pela apresentação de relatórios regulares à
Autoridade Reguladora de acordo com as Melhores Práticas de Gasoduto. Os referidos registos
contabilísticos serão conservados na República de Moçambique, sem prejuízo dos princípios e

procedimentos contabilísticos exigíveis pela legislação moçambicana. b

VERSÃO PORTUGUESA

ARTIGO 16

Confidencialidade

16.1 Os Dados sobre o Gasoduto e demais registos e relatórios referidos nos Artigos 5 e 15 serão
mantidos confidenciais pela RM, e sem prejuízo do disposto no Artigo 16.3, não serão
divulgados a terceiros sem o consentimento prévio da ROMPCO. Não obstante, a Autoridade
Reguladora terá o direito de exigir à ROMPCO que publique essa informação na medida em
que tal possa ser razoavelmente solicitado por um potencial Expedidor, ou necessário para
aferir se as condições oferecidas pela ROMPCO a Terceiros Requerentes são razoáveis em

termos comerciais de acordo com o Artigo 3.4.

16.2 As restrições anteriormente referidas impostas às Partes não se aplicam no caso de a

divulgação:

(1) “ser necessária para efeitos de qualquer decisão de peritos (quer de perito único, quer
da Comissão Independente de Peritos), arbitragem ou procedimento legal ou queixa

relacionada com este Contrato ou com as Operações do Gasoduto;

(2) for feita a um Subcontratado ou consultor relacionado com a condução das Operações

do Gasoduto;
(3) — for feita a uma Afiliada da ROMPCO ou de qualquer dos seus Accionistas;

(4) for feita a um terceiro para efeitos de obter o acordo para a cessão de um Interesse

Participativo ou um interesse na ROMPCO;

(5) for feita a um terceiro em conexão com o financiamento de Operações de Gasoduto ou
o financiamento ou potencial financiamento garantido ou a ser garantido pela

participação da ROMPCO ou das suas Afiliadas no Sistema de Gasoduto.

se for exigida por qualquer legislação comercial ou sobre valores mobiliários, ou outra

EN ghóu pelas regras ou regulamentos de qualquer bolsa de valores cetegii

45
VERSÃO PORTUGUESA

que estejam cotadas as acções da Parte que faz a divulgação ou de uma das suas
Afiliadas; e

(7) se, e na medida em que, já forem do conhecimento público sem que tenha havido

divulgação indevida por qualquer das Partes.

Qualquer informação divulgada ao abrigo desta Cláusula 16.2 (salvo procedimentos legais
nos termos do Artigo 16.2(1) ou de acordo com o Artigo 16.2(6)) sê-lo-á em termos que

assegurem que essa informação seja tratada pelo destinatário como confidencial.

46

VERSÃO PORTUGUESA

tl

17.2

17.3

ARTIGO 17

Cessão

Com subordinação ao disposto no Artigo 17.3, a ROMPCO poderá ceder a outra Pessoa

com:
(a) o acordo dos Accionistas, e

(b) o consentimento prévio, por escrito, da Autoridade Reguladora, o qual não deverá ser

recusado ou adiado sem motivo razoável

a totalidade do seu interesse neste Contrato e na Autorização concedida nos termos do Artigo
2, mas não poderá ceder uma parte indivisa do seu interesse neste Contrato ou na

Autorização.

Com subordinação ao disposto no Artigo 17.3, constituirá uma condição da Autorização
atribuída à ROMPCO nos termos do Artigo 2 que o Acordo de Accionistas do Gasoduto
contenha um compromisso de cada um dos Accionistas de que não irá ceder, transferir,
onerar ou de qualquer modo transaccionar o seu Interesse Participativo, ou o interesse
beneficiário conexo, ou nomear ou mudar a identidade do Operador sem o consentimento
prévio, por escrito, da Autoridade Reguladora, o qual não deverá ser recusado ou adiado sem

motivo razoável.

Não será necessário obter o consentimento referido nos Artigos 17.1 e 17.2 em relação a uma

cessão que:

(1) Seja efectuada por meio de hipoteca ou ónus constituído para obter financiamento para
a construção e manutenção do Sistema de Gasoduto;

JBLICA, pn

Dai
. /
Seja necessária para accionar as normas de incumprimento previstas no: Contras

oríistas do Gasoduto; e

47

VERSÃO PORTUGUESA

(3) Seja necessário para efectivar Direitos de Participação;
(4) Seja efectuada a uma Afiliada da ROMPCO ou a uma Afiliada de um Accionista quando

as obrigações da Afiliada sejam garantidas pela cedente ou por uma empresa-mãe

aprovada pela Autoridade Reguladora.

48

VERSÃO PORTUGUESA

18.1

18.2

18.3

ARTIGO 18

Força Maior

O incumprimento ou mora no cumprimento, na totalidade ou em parte, pela RM ou pela
ROMPCO, de qualquer obrigação nos termos do presente Contrato, exceptuando as
obrigações de efectuar pagamentos nos termos do presente Contrato, serão justificados
quando, e na medida em que, tal incumprimento ou mora tenham sido causados por Força

Maior.

Para efeitos deste Contrato, o termo Força Maior significa qualquer causa ou evento, quer
igual quer diferente dos exemplos referidos nesta disposição, que esteja fora do controlo
razoável da Parte que alegue ter sido afectada por esse evento e não lhe seja imputável e seja
imprevisível, ou que se tivesse sido previsto não poderia ter sido evitado, o qual provocou
uma situação de incumprimento ou mora no cumprimento. Sem limitação da generalidade
do que antecede, o termo Força Maior abrangerá fenómenos ou calamidades naturais,
epidemias, terramotos, tufões, incêndios, guerras declaradas ou não, hostilidades, invasões,
bloqueios, motins, greves, insurreições, distúrbios da ordem pública e actos do governo, e
evento de força maior que justifique o não cumprimento por parte de qualquer Expedidor no
âmbito de um Contrato de Transporte. Contudo, a Força Maior não abrangerá em nenhum

caso o esgotamento das reservas de Gás Natural ou a perda dos mercados relevantes..

A Parte que reclamar a suspensão das suas obrigações nos termos deste Contrato por virtude

de Força Maior:

(1) notificará prontamente as demais Partes, por escrito, dessa ocorrência;

(2) tomará todas as medidas razoáveis e legais para eliminar ou mitigar os efeitos da causa

de Força Maior, sendo que nada do que aqui está contido fará com que seja exigido à

ROMPCO que resolva quaisquer disputas laborais que não em termos satisfatórios para
a ROMPCO; e

VERSÃO PORTUGUESA

tomando todas as medidas razoáveis para o reinício do cumprimento das suas
obrigações nos termos deste Contrato tão logo quanto possível após a eliminação ou

cessação da Força Maior.

18.4 Nos casos em que, nos termos deste Contrato:

(1) | a ROMPCO tenha a obrigação ou o direito de praticar qualquer acto ou executar

qualquer programa dentro de um determinado prazo; ou

(2) | os direitos que assistem à ROMPCO nos termos do presente Contrato devam subsistir

por um determinado prazo;

o prazo especificado será prorrogado por forma a ter em conta qualquer período durante o
qual, por motivo de Força Maior, a ROMPCO tenha estado impossibilitada de executar o
programa necessário para exercer um direito, cumprir as suas obrigações ou gozar os seus

direitos ao abrigo do presente Contrato.

18.5 Nos casos em que uma situação de Força Maior persista por mais de 15 (quinze) dias
consecutivos, as Partes reunirão imediatamente para analisarem a situação e acordarem sobre
as medidas a tomar para a eliminação da causa de Força Maior e para o reinício, de acordo

com o disposto neste Contrato, do cumprimento das obrigações no âmbito do presente

Contrato.

50

VERSÃO PORTUGUESA

ARTIGO 19

Regime Cambial

19.1 A ROMPCO observará sempre as normas e formalidades referentes a transacções cambiais
que estejam ou venham a estar em vigor na República de Moçambique, comprometendo-se
a RM a assegurar que essas normas e formalidades não diminuam de forma alguma os

direitos conferidos à ROMPCO nos termos das Cláusulas 19.2 a 19.7.

19.2 A ROMPCO terá o direito mas não a obrigação de:

(1) — abrir e manter uma ou mais contas em moeda moçambicana junto do Banco de
Moçambique, ou, de acordo com as leis aplicáveis, junto de qualquer outro banco na
República de Moçambique e, salvo se previsto de outra forma na Cláusula 19.5, dispor

livremente das quantias neles depositadas sem restrição.

Essas contas poderão ser creditadas apenas com:

(a) as receitas resultantes da conversão em moeda moçambicana nos termos da
Cláusula 19.2(c) de Dólares dos Estados Unidos da América depositados nas contas
externas referidas na Cláusula 19.2(b);

(b) o saldo não utilizado das quantias levantadas dessa conta; e

(c) as quantias recebidas em moeda moçambicana com respeito a fundos relacionados
com Operações de Gasoduto, incluindo qualquer renda, reembolsos ou outros
créditos recebidos pela ROMPCO que se apliquem a encargos lançados às contas

nos termos deste Contrato;

(2) Abrir e manter uma ou mais contas externas em Dólares dos Estados Unidos da

América junto do Banco de Moçambique, ou, de acordo com as leis aplicáveis, junto de

VERSÃO PORTUGUESA

19,3

19.4

19.5

sejam sempre creditadas apenas com quantias depositadas em Dólares dos Estados
Unidos da América;

(3) comprar moeda moçambicana ao Banco de Moçambique, ou, de acordo com as leis
aplicáveis, a qualquer outro banco na República de Moçambique ou no estrangeiro que
esteja autorizado para o efeito, às taxas de câmbio oficiais publicadas pelo Banco de

Moçambique.

A ROMPCO terá o direito de abrir e manter uma ou mais contas em qualquer banco fora da
República de Moçambique, em qualquer moeda estrangeira, e dispor livremente das somas
nelas depositadas sem restrições, com fundos de quaisquer origens, excepto que essas contas
não serão creditadas com as receitas da venda de moeda moçambicana sem o consentimento
prévio da competente autoridade de controlo cambial da RM, o qual não deverá se recusado
sem motivo razoável. Salvo no que respeita a fundos de que a ROMPCO necessite para o
cumprimento das suas obrigações perante a RM nos termos deste Contrato, cujos pagamentos
poderão ser efectuados a partir de receitas depositadas nessas contas offshore, a ROMPCO
terá o direito de reter no estrangeiro todas as receitas e pagamentos recebidos ao abrigo deste
Contrato, nas referidas contas bancárias, bem como dispor livremente dos mesmos sem
qualquer obrigação de repatriar as referidas receitas e pagamentos ou qualquer parte dos

mesmos para a República de Moçambique.

Todos os Subcontratados, incluindo Subcontratados moçambicanos se devidamente
autorizados, e todo o Pessoal Expatriado da ROMPCO ou de qualquer dos seus
Subcontratados, terão direito de receber em qualquer moeda, que não em moeda
moçambicana, a totalidade ou qualquer parte das suas remunerações no exterior da República

de Moçambique.

O pagamento do capital, juros e/ou custos devidos sobre fundos e empréstimos em moeda
estrangeira não poderá ser efectuado a partir de fundos depositados nas contas abertas e

mantidas ao abrigo da Cláusula 19.2(1).

OMPCO poderá receber, transferir e reter no estrangeiro, bem como dispor li

52

VERSÃO PORTUGUESA

da totalidade ou qualquer parte das receitas realizadas com a venda do Gás Natural ou obtidas
através das Operações do Gasoduto.

19.7 Com subordinação ao disposto na legislação societária aplicável, a ROMPCO terá o direito

de, sem restrições, declarar e pagar dividendos aos seus Accionistas.

53

VERSÃO PORTUGUESA

20.1

20.2

20.3

E PUBLICO
AS [7] ENA
Q A
- o
S Ds
=
=

ARTIGO 20

Utilização dos Terrenos

Conforme estabelecido na Autorização, a ROMPCO terá posse exclusiva da zona de
protecção parcial que cobre o Corredor do Gasoduto para o fim de conduzir Operações de
Gasoduto, de acordo com as leis e regulamentos aplicáveis. A RM garante que, durante a
vigência deste Contrato, não serão atribuídos a terceiros quaisquer licenças especiais
permitindo actividades dentro do Corredor do Gasoduto nos termos da Lei Nº 19/97, de 1 de

Outubro (a "Lei de Terras"), sem o prévio consentimento, por escrito, da ROMPCO.

A RM deverá garantir que, durante a vigência deste Contrato, não será permitido edificar ou
construir mais do que 5 (cinco) habitações, nem realizar qualquer alojamento de mais do que
5 (cinco) pessoas em Locais na Zona de Protecção (“Locais” significa edifícios, escritórios,
fábricas, instituições de educação ou outras estruturas onde se reunam pessoas, ou áreas ao
ar livre, incluindo parques, recintos desportivos, pistas de aviação (“air-strips”), estradas e
linhas de caminho de ferro), para além das habitações ou Locais existentes na Data de
Outorga e que estão identificados no Plano de Desenvolvimento do Gasoduto, sem o prévio
consentimento, por escrito, da ROMPCO. Adicionalmente, a RM deverá garantir que
nenhum cabo eléctrico ou qualquer rede ou sistema de indução de corrente (“current-
inducing system”) será permitido na Zona de Protecção durante a vigência deste Contrato,

sem o prévio consentimento, por escrito, da ROMPCO.

Se na Data de Outorga qualquer parte do Corredor de Gasoduto estiver ocupada por
terceiros, a ROMPCO realojará e indemnizará essas pessoas de acordo com as leis e
regulamentos aplicáveis e com aquelas disposições do plano de indemnização que possam

estar contidas no Plano de Desenvolvimento do Gasoduto.

s4

VERSÃO PORTUGUESA

2141

4, “Acordo ou com a Autorização.

ARTICLE 21

Compromissos do Governo

Em acréscimo às garantias dadas pela RM relativamente às Operações de Gasoduto no
Corredor do Gasoduto, estabelecidas no Artigo 20, a RM assegura ainda, enquanto este

acordo estiver em vigor,

(1) Que, quando para efeitos da realização de Operações de Gasoduto, a ROMPCO ou
qualquer Subcontratado requerer à Autoridade Reguladora, à RM, ou a qualquer
departamento ou organismo governamental da RM ou de qualquer subdivisão política,
quaisquer aprovações, licenças, alvarás, ou outras autorizações, as mesmas, com sujeição
aos termos e condições deste Contrato, serão concedidas ou emitidas com celeridade e

sem qualquer atraso indevido.

(2) ARM, as suas subdivisões políticas, departamentos e organismos governamentais, na
medida em que tenham ou venham a ter esse poder, comprometem-se a não expropriar,
nacionalizar ou interferir nos bens da ROMPCO, quer físicos, quer pessoais, afectos ao
Projecto Gasoduto, incluindo os direitos contratuais da ROMPCO atribuídos pelo

presente.

Para efeitos desta garantia, considera-se que a RM interferiu nos bens da ROMPCO se
assumir o poder de gestão sobre esses bens ou atribuir direitos de propriedade ou de
intervenção sobre esses bens a qualquer terceiro, de modo a que a ROMPCO ou as
Pessoas nomeadas pela ROMPCO deixem de ter o controlo efectivo desses bens
(excluindo as situações de exercício de direitos de credor hipotecário, ou em
conformidade com as leis em matéria de insolvência, liquidação ou direitos dos

credores).

(3) A RM não revogará ou modificará a Autorização concedida à ROMPCO para transporte

de Gás Natural através do Sistema de Gasoduto de uma forma não compatível cor
fran pe

8) 55
VERSÃO PORTUGUESA

(4) A RM não exercerá a sua prerrogativa legislativa de alterar ou modificar o presente
Contrato sem o acordo da ROMPCO, e não tomará, ou permitirá que qualquer das suas
subdivisões políticas, departamentos ou organismos governamentais tome, qualquer
iniciativa administrativa ou outra acção que impeça a ROMPCO de exercer os direitos

que lhe são atribuídos pelo presente Contrato; e

(5) A RM prestará assistência à ROMPCO na concepção e implementação de um plano,

aceitável para ambas as Partes, para a desminagem do Corredor do Gasoduto;

(6) No caso se ser aprovada nova legislação relativa a propriedade e operação do Gasoduto,
a RM obriga-se a assegurar que este Contrato se mantêm em pleno vigor e efeito, não
podendo, no entanto, nada do aqui disposto ser interpretado no sentido de exigir que a
RM liberte a ROMPCO do cumprimento dessa nova legislação que seja aprovada, desde

que tal não seja incompatível com o Contrato.

21.2 No caso de, após a Data de Outorga, ocorrer uma violação da garantia contida no artigo 7.8
ou qualquer lei, decreto, regra ou regulamento aplicáveis da República de Moçambique,
incluindo o Código dos Impostos sobre o Rendimento na medida em que seja aplicável à
Contribuição Industrial, não sendo uma lei, decreto, regra ou regulamento do género referido
na Cláusula 21.3, ser aprovado, alterado ou revogado e daí resultar uma alteração prejudicial,
de natureza substancial, relativamente ao valor económico retirado das Operações de
Gasoduto pela ROMPCO, as Partes reunir-se-ão logo que possível após esse facto para
acordarem as alterações ao presente Contrato que assegurem que a ROMPCO retira das
Operações de Gasoduto, após tais alterações, os mesmos benefícios económicos que auferiria
caso a lei, decreto, regra ou regulamento referidos não tivesse sido aprovado, alterado ou
revogado, ou, no caso de ter ocorrido uma violação da garantia contida no Artigo 7.8., os
mesmos benefícios económicos que teria auferido se, à Data de Outorga, não existissem
quaisquer impostos, direitos, tributos, encargos, taxas ou contribuições para além dos
contidos na Lista de Impostos e dos impostos relativamente aos quais o Contratado e os seus
Subcontratados se encontram isentos.

TE E E aa
QEPÚBLICA o e)
+ EN .| o

É Ge,
na medida em que os números seguintes disponham de forma diferente, nada do que Nº

56

VERSÃO PORTUGUESA

está contido nas disposições estabelecidas neste Contrato será entendido ou interpretado
como impondo qualquer limitação ou restrição ao âmbito ou à devida e adequada aplicação
da legislação moçambicana de aplicação geral que não discrimine ou tenha o efeito de
discriminar a ROMPCO, e que disponha, no interesse da segurança, saúde, bem-estar ou da
protecção do ambiente, no sentido da regulamentação de qualquer categoria de propriedade
ou actividade desenvolvida em Moçambique; desde que, no entanto, a RM, ao longo de toda
a duração das Operações de Gasoduto, assegure, de acordo com o Artigo 22, que as medidas

tomadas no interesse da segurança, saúde, bem estar ou da protecção do ambiente:

(1) estão de acordo com os padrões geralmente aceites ou reconhecidos em cada momento

nas Operações de Gasoduto realizadas na África Austral;
(2) são razoáveis; e
(3) não prejudicam ou afectam adversamente a economia:

(a) das Operações de Gasoduto incluídas no Plano de Desenvolvimento do Gasoduto
antes da entrada em vigor dessa legislação ou regulamentação, e que se iniciem no
prazo de 3 (três) anos após a data de aprovação desse Plano de Desenvolvimento do

Gasoduto; ou

(b) das Operações de Gasoduto, dentro do âmbito do Plano de Desenvolvimento do
Gasoduto, e excluindo as mencionadas no Artigo 21.3(3)(a), as quais estejam
incluídas num programa e orçamento de trabalho anual aprovado pelos Accionistas
antes da entrada em vigor dessa legislação ou regulamentação, e que tenham inicio
no prazo de 14 (catorze) meses após a data em que esse plano anual de trabalho e

orçamento tenha sido aprovado pelos Accionistas.

21.4 A RM declara e garante que:

57

VERSÃO PORTUGUESA

efeito relacionado com a construção e operação do Gasoduto, a RM permitirá à
ROMPCO o acesso à Zona de Protecção; e

(2) a RM cumprirá todas as suas obrigações e prestará toda a assistência à ROMPCO que

for necessária nos termos deste Contrato; e

(3) este Contrato, após ser aprovado e outorgado pelo Conselho de Ministros, criará
obrigações válidas e vinculativas para a RM e o MIREME de acordo com os seus

termos; e
(4) ao atribuírem direitos a terceiros para conduzir operações petrolíferas em Moçambique,

a RM e a Autoridade Reguladora terão em consideração devida a operação segura e
económica do Sistema de Gasoduto.

58

VERSÃO PORTUGUESA

22.1

22.2

223

ARTIGO 22
Protecção do Ambiente

Na execução de Operações de Gasoduto no âmbito do presente Contrato, a ROMPCO:

(1) de acordo com normas aceites na indústria petrolífera internacional, empregará técnicas,
práticas e métodos de operação actualizados para a prevenção de Danos Ambientais,

controlo de resíduos e prevenção de perdas ou danos desnecessários de recursos naturais;

(2) observará as leis e regulamentos de aplicação geral em vigor em cada momento na

República de Moçambique referentes à protecção do ambiente; e

(3) cumprirá estritamente as obrigações referentes à protecção do ambiente que tenha

assumido nos termos de qualquer Plano de Desenvolvimento do Gasoduto.

A ROMPCO compromete-se, para efeitos deste Contrato, a tomar todas as medidas

necessárias e adequadas, de acordo com as Melhores Práticas de Gasoduto com vista a:

(1) evitar Danos Ambientais ao Corredor do Gasoduto e terrenos adjacentes ou vizinhos que
resultem das Operações de Gasoduto da ROMPCO; e

(2) prevenir ou minimizar a ocorrência de acidentes que possam causar danos ao ambiente,
e prevenir ou minimizar quaisquer consequências danosas desses acidentes, e, em
qualquer caso, restaurar o ambiente à sua condição inicial anterior à ocorrência do

acidente.

Se a ROMPCO não cumprir o disposto no Artigo 22.1 ou 22.2, ou infringir uma lei referente
à prevenção de Danos Ambientais e dessa falta ou infracção resultar um Dano Ambiental,
a ROMPCO tomará todas as medidas necessárias e razoáveis no sentido de remediar essa

acção e os efeitos da mesma.

59

VERSÃO PORTUGUESA

22.4

2215

22.6

Caso a Autoridade Reguladora tenha fundamento razoável para acreditar que quaisquer obras
ou instalações edificadas pela ROMPCO, ou quaisquer operações executadas pela ROMPCO
no Corredor do Gasoduto colocam em perigo ou podem colocar em perigo Pessoas ou bens
de qualquer outra Pessoa ou causam Dano Ambiental em níveis que o Governo considere
inaceitáveis, a Autoridade Reguladora comunicará à ROMPCO as suas preocupações, e a
Autoridade Reguladora e a ROMPCO encetarão de imediato conversações para acordarem
as medidas correctivas que devam ser tomadas pela ROMPCO. Essas medidas correctivas
serão implementadas num prazo de tempo razoável com vista a reparar qualquer dano

verificado e, na medida do possível, prevenir a ocorrência de danos futuros.

Sem limitação da generalidade do disposto nas Cláusulas 22.1 e 22.2, a ROMPCO fará
elaborar, por uma firma de consultadoria ou consultores, aprovados pela Autoridade
Reguladora, de acordo com a legislação ambiental moçambicana, um estudo de impacto
ambiental com base em termos de referência determinados pela ROMPCO e a aprovar pela
Autoridade Reguladora, por forma a estabelecer qual será o efeito sobre o ambiente, seres
humanos, vida selvagem ou vida marinha no Corredor do Gasoduto em resultado das

Operações de Gasoduto a serem realizadas no âmbito deste Contrato.

Se a ROMPCO não cumprir com qualquer das disposições contidas neste Artigo 22 num
prazo de tempo razoável, a Autoridade Reguladora poderá, após ter notificado a ROMPCO
desse incumprimento e de lhe ter concedido um prazo razoável para remediar essa falta,
tomar qualquer medida que seja necessária para remediar esse incumprimento, recuperando,
imediatamente, da ROMPCO, após ter tomado essa medida, todos os custos incorridos com
essa acção, acrescidos de juros à taxa LIBOR em vigor. Ao tomar a medida necessária para
corrigir o incumprimento, a RM não será considerada como tendo violado a obrigação
estabelecida no Artigo 21.1(2)

60

VERSÃO PORTUGUESA

ARTIGO 23
Resolução

23.1 Nos termos dispostos neste Artigo, a RM pode, mediante notificação por escrito à ROMPCO,

rescindir o presente Contrato verificando-se qualquer das seguintes situações:

(1) a ROMPCO se encontre em situação de incumprimento substancial dos termos e

condições deste Contrato;

(2) A ROMPCO não cumpra, de forma substancial e dentro de um período de tempo
razoável, qualquer decisão final a que se chegue em resultado de uma acção arbitral
conduzida nos termos do Artigo 24.2 ou, dentro de um período de tempo razoável, não
aceite como final e vinculativa a decisão de um perito único a quem, nos termos deste

Contrato, uma qualquer questão haja sido submetida ao abrigo do Artigo 24.3;

(3) seja proferida uma ordem ou aprovada uma decisão por um tribunal de jurisdição
competente no sentido da dissolução da ROMPCO, a menos que a dissolução tenha por
finalidade a fusão ou a reorganização e a Autoridade Reguladora tenha sido previamente
informada dessa fusão ou reorganização, ou se, sem a aprovação da Autoridade
Reguladora, a qual não deverá ser negada sem motivo razoável, a maioria das acções da
ROMPCO sejam expropriadas ou coercivamente adquiridas por terceiros, ou sejam
vendidas ou, por qualquer outra forma, voluntariamente alienadas a outrém que não um

Accionista ou Afiliada.
23.2 A RM apenas pode rescindir o presente Contrato nos termos do Artigo 23.1 se:

(1) apresentar à ROMPCO um aviso escrito (o “Aviso”) com uma antecedência não inferior
a 120 (cento e vinte) dias, manifestando a intenção de rescindir este Contrato,
especificando, em pormenor, no Aviso, a alegada violação substancial ou outro

fundamento para rescisão em que a RM se baseie;

CO for dado um período de 30 (trinta) dias, a contar da recepção do Aviso, pata»

61 xe À:

VERSÃO PORTUGUESA

prestar quaisquer informações que deseje ver consideradas pela Autoridade Reguladora;
(3) à ROMPCO for dado um período de 90 (noventa) dias desde a recepção do Aviso para:

(a) corrigir ou eliminar essa violação substancial ou outros fundamentos especificados

no Aviso de rescisão; ou

(b) se essa violação substancial ou outros fundamentos atrás referidos não puderem ser
corrigidos ou eliminados dentro dum período de 90 (noventa) dias, envidar
imediatamente esforços no sentido de corrigir ou eliminar a alegada violação
substancial ou outros fundamentos atrás referidos e prosseguir diligentemente com

esses esforços; ou

(c) sendo impossível corrigir ou eliminar essa violação substancial ou outros fundamentos

atrás referidos, pagar uma indemnização razoável; e

(4) a ROMPCO não tiver:

(a) corrigido ou eliminado dentro dos referidos 90 (noventa) dias essa violação
substancial ou outros fundamentos atrás referidos nos termos do Artigo 23.2(3)(a);

ou
(b) envidado esforços diligentes no sentido de corrigir ou eliminar essa violação
substancial ou outros fundamentos atrás referidos nos termos do Artigo 23.2(3)(b);

ou

(c) sendo impossível corrigir ou eliminar essa violação substancial ou outros

fundamentos atrás referidos, pago indemnização razoável, e não tendo pago no

VERSÃO PORTUGUESA
23.3 Todas as Disputas entre as Partes sobre:

(1) se existem fundamentos ao abrigo do Artigo 23.1 com base nos quais este Contrato possa

ser rescindido;
(2) se os requisitos do Artigo 23.2(1), (2) e (3) foram satisfeitos; ou

(3) sea ROMPCO corrigiu ou eliminou um fundamento com base no qual este Contrato
possa ser rescindido ao abrigo do Artigo 23.1, ou se foi paga indemnização total,
pronta e efectiva com respeito aos fundamentos para rescisão que sejam impossíveis

de corrigir ou eliminar;
serão submetidas a arbitragem nos termos do Artigo 24.

23.4 (1) Nos casos em que a ROMPCO tenha comunicado a existência de uma Disputa relacionada
com qualquer das questões especificadas no Artigo 23.3, a RM não poderá rescindir este
Contrato ao abrigo do Artigo 23.1 até que a questão ou questões em Disputa tenham sido
resolvidas por uma sentença arbitral emitida nos termos do Artigo 24, e, nesse caso,

apenas se a rescisão for consistente com a sentença proferida;

(2) Nos casos em que a existência de violação substancial dos termos e condições deste
Contrato diga respeito a uma questão em disputa entre a Autoridade Reguladora e a
ROMPCO que haja sido submetida à decisão de um perito único nos termos do Artigo
24.3, uma notificação entregue à ROMPCO nos termos do Artigo 23.1 não se poderá
basear nessa questão como fundamento para a pretendida rescisão deste Contrato até que
o perito único tenha decidido a questão e, nesse caso, apenas se esse facto for consistente

com a forma como a questão foi assim decidida.

23.5 Para além dos fundamentos de resolução previstos neste Artigo 23, a RM ou a ROMPCO

poderão resolver o presente Contrato de acordo com o disposto no Artigo 30.

63

VERSÃO PORTUGUESA

ARTIGO 24

Consulta, Arbitragem e Perito Independente

24.1 Quaisquer Disputas entre as Partes serão resolvidas, se possível, por negociação. A
notificação da existência de uma Disputa será efectuada por qualquer Parte de acordo com
o disposto no Artigo 29. Caso não seja alcançado acordo no prazo de 30 (trinta) dias após a
data em que qualquer Parte notifique, pela primeira vez, a outra da existência de uma
Disputa, ou noutro prazo mais longo que esteja expressamente previsto noutras cláusulas
deste Contrato, qualquer Parte terá direito a ver essa Disputa decidida por arbitragem
conforme previsto no Artigo 24.2. A arbitragem, como é atrás referido, constituirá o único
método de decisão de uma Disputa no âmbito deste Contrato, salvo o disposto no Artigo
24.3.

24.2 As seguintes disposições aplicar-se-ão relativamente a qualquer arbitragem conduzida no

âmbito deste Contrato:

(1) todas as Disputas submetidas a arbitragem serão dirimidas de modo final nos termos
das Regras de Conciliação e Arbitragem da Câmara de Comércio Internacional que
estejam em vigor na Data de Outorga (as “Regras CCI”), salvo na medida em que as

Regras CCI possam ser modificadas pelas disposições deste Artigo.

(2) o local de arbitragem será em Londres, Inglaterra. O procedimento arbitral será
conduzido em língua inglesa. Não obstante o disposto no Artigo 26, a versão em língua
inglesa deste Contrato assinada pelas Partes será usada como tradução oficial no
procedimento arbitral e como base exclusiva a ter em conta para aferir o acordo das

Partes em relação a qualquer questão suscitada nesse procedimento.

(3) uma sentença de um árbitro ou árbitros será final e vinculativa para todas as Partes,
estando apenas sujeita a recurso nos termos das Secções 67 e 68 da Lei de Arbitragem
(Inglesa) de 1996 (Arbitration Act 1996) (a “Lei”)

painel arbitral será constituído por três (3) árbitros nomeados de acordo ar

64

VERSÃO PORTUGUESA

Regras CCI. Contudo, se as Partes nisso acordarem, a arbitragem pode ser conduzida
por um único árbitro nos termos das Regras CCI. Salvo se as Partes tiverem acordado
que a Disputa seja resolvida por um único árbitro, as Partes nomearão no Pedido de
Arbitragem e na Resposta, respectivamente, um (1) árbitro a ser confirmado pelo
Tribunal Internacional de Arbitragem da Câmara de Comércio Internacional (o
“Tribunal de Arbitragem”) de acordo com as Regras CCI. No prazo de 30 (trinta) dias
a contar da data em que a nomeação dos dois árbitros seja confirmada pelo Tribunal
de Arbitragem, os árbitros assim nomeados acordarão na nomeação de um terceiro
árbitro, o qual actuará como Presidente do tribunal arbitral. Se qualquer das Partes
não nomear um árbitro nos termos anteriormente descritos, ou se os árbitros
nomeados pelas Partes não chegarem a acordo quanto ao terceiro árbitro no prazo
acima referido, o Tribunal de Arbitragem efectuará essas nomeações, conforme seja
necessário, nos termos das Regras CCI. Se as Partes tiverem acordado que a Disputa
seja resolvida por um único árbitro, esse árbitro será nomeado por acordo entre as
Partes e confirmado pelo Tribunal de Arbitragem. Contudo, se as Partes não chegarem
a acordo na nomeação de um árbitro único no prazo de 30 (trinta) dias a contar da data
em que o Pedido de Arbitragem foi notificado à Parte demandada, o Tribunal de

Arbitragem nomeará o árbitro único de acordo com as Regras CCI.

(5) namedida do possível, as Partes deverão continuar a cumprir os termos deste Contrato
não obstante o início do procedimento arbitral ou a existência de qualquer Disputa

pendente;

(6) quando tenha sido entregue uma notificação da existência de uma Disputa nos termos
do Artigo 24.1 antes da cessação deste Contrato, o disposto no Artigo 24.2 continuará

em vigor após tal cessação;

(7) não obstante o disposto no Artigo 25, o acordo de arbitragem previsto neste Artigo

24.2 será regulado e interpretado de acordo com a lei inglesa. As Partes aceitam

bmeter-se à jurisdição não-exclusiva dos Tribunais Ingleses competentes, apenas

ara efeito deste Artigo 24.2;

65
VERSÃO PORTUGUESA

(8) | as disposições não imperativas da Lei são, pelo presente, excluídas, salvo na medida
em que o Artigo 24.2 a elas se referir expressamente. Esta disposição não impede que
as Partes cheguem a qualquer acordo subsequente para aplicação de qualquer das
disposições não imperativas da referida Lei em caso de omissão ou em complemento

das disposições das Regras CCI.

243 Qualquer Parte poderá dar início a processos de decisão por perito único respeitantes a
quaisquer questões em disputa entre essas Partes que possam ou devam ser submetidas a
um perito único. Esse processo poderá ser iniciado através de notificação escrita para o
efeito nos termos do Artigo 29. A notificação conterá uma exposição da disputa e todas as
informações relevantes com ela relacionadas. O perito único será nomeado por acordo das
Partes e será uma pessoa independente e imparcial de nível internacional com qualificações
e experiência adequadas. O perito único designado actuará na qualidade de perito e não na
de árbitro ou mediador, sendo instruído no sentido de resolver a disputa que lhe é submetida
no prazo de 30 (trinta) dias após a sua nomeação. Após a escolha do perito único, a Parte
que receber a notificação de submissão da questão acima referida apresentará a sua própria
exposição contendo toda a informação que considere relevante quanto à questão em disputa.
A decisão do perito único será final e vinculativa, não sendo susceptível de qualquer
recurso. Se as Partes não chegarem a acordo quanto à nomeação do perito único no prazo
de 20 (vinte) dias após uma Parte ter recebido a notificação referida no Artigo 24.3, o perito
será nomeado pelo Secretário Geral do Centro Internacional para a Resolução de Conflitos
de Investimento (Secretary-General of the International Centre for the Settlement of
Investment Disputes (ICSID)).

244 Os honorários e despesas de um perito único nomeado pelas Partes ou pela autoridade
nomeadora referida no Artigo 24.3 serão suportados conforme seja decidido pelo perito. A
determinação dos custos da arbitragem, incluindo as despesas acessórias, será efectuada

pelos árbitros.

24.5. , Qualquer decisão ou sentença proferida num processo de arbitragem cor luzido
do Artigo 24.2:

66

VERSÃO PORTUGUESA

24.6

(1) será implementada de acordo com os seus termos;

(2) poderá ser executada como sentença por qualquer tribunal competente;

(3) não poderá ser posta em causa por qualquer tribunal, seja o tribunal do local da
arbitragem ou qualquer outro, salvo em caso de irregularidade séria respeitante à

actuação do tribunal arbitral ou de um seu membro.

A RM renuncia, de forma irrevogável, a qualquer direito de invocar imunidade de soberania
relativamente a processos de arbitragem nos termos deste Artigo, renunciando igualmente

a invocar imunidade:

(1) em relação a processos para execução de qualquer sentença ou decisão, incluindo

imunidade relativa a citações e à jurisdição de qualquer tribunal; e

(2) em relação a imunidade referente à execução de qualquer sentença ou decisão contra

bens e activos da RM sendo esses bens e activos utilizados para fins comerciais.

67

VERSÃO PORTUGUESA

ARTIGO 25
Lei Aplicável

Este Contrato reger-se-á e será interpretado de acordo com a lei da República de Moçambique e os

preceitos do Direito Internacional que se apliquem.

68

VERSÃO PORTUGUESA

ARTIGO 26

Língua

Este Contrato foi redigido nas línguas portuguesa e inglesa, tendo sido elaborados 3 (três) originais
de cada texto para assinatura pelo MIREME, em representação da RM, pela ROMPCO e pela
SASOL. Um original assinado será guardado pela ROMPCO. Tanto o texto português como o inglês

são vinculativos. No entanto, o texto português prevalecerá em caso de conflito.

69

VERSÃO PORTUGUESA

ARTIGO 27

Acordos Futuros

Fica entendido que qualquer acordo escrito que venha a ser celebrado entre a ROMPCO, por um
lado, e a RM, por outro, relativo ao Sistema de Gasoduto ou às Operações de Gasoduto conforme
seja necessário ou pretendido no contexto deste Contrato, será considerado como tendo sido

aprovado da mesma forma como se tivesse sido originalmente incluído neste Contrato.

70

VERSÃO PORTUGUESA

ARTIGO 28

Entrada em Vigor

O presente Contrato entrará em pleno vigor e produzirá os seus efeitos a partir da Data de Outorga.

n

VERSÃO PORTUGUESA

29.1

29.2

ARTIGO 29
Notificações

Todas as notificações, facturas e outras comunicações nos termos do presente Contrato
considerar-se-ão como tendo sido adequadamente efectuadas ou apresentadas, e todos os
pagamentos adequadamente efectuados, se entregues por escrito pessoalmente, ou por
correio, ou enviadas por fax, cabo ou telégrafo, com portes antecipadamente pagos por uma

das Partes à outra, para o endereço da outra indicado no Artigo 29.2.

Todas as notificações serão endereçadas ao MIRENE, em representação da RM, à ROMPCO
ou à SASOL, conforme o caso, como segue:

a) RM

MINISTÉRIO DOS RECURSOS MINERAIS E ENERGIA
Avenida Fernão de Magalhães, 34

Caixa Postal 2904

Maputo

REPÚBLICA DE MOÇAMBIQUE

À atenção de: Director Nacional do Carvão e Hidrocarbonetos

Telefone: 258 1 430 849
Telefax: 258 1 430 850

72

VERSÃO PORTUGUESA

b) ROMPCO

1 Sturdee AvenueRosebank

PO Box 5486

Johannesburg, 2000

República da África do Sul
À atenção de: Director do Projecto de Gás Natural
Telefone: 2711441 3780

Telefax: 27114413159

c) SASOL
1 Sturdee AvenueRosebank
PO Box 5486
Johannesburg, 2000
República da África do Sul
À atenção de: Director do Projecto de Gás Natural
Telefone: 27114413780

Telefax:  27114413159

Com subordinação ao disposto no Artigo 29.4, qualquer Parte poderá substituir ou alterar o

Mi

VERSÃO PORTUGUESA

29.4 A ROMPCO deverá manter permanentemente um endereço em Moçambique para efeitos de
recepção de notificações.

74

VERSÃO PORTUGUESA

30.1

30.2

30.3

30.4

30.5

ARTIGO 30

Negociações Intercalares

A ROMPCO deverá, e a SASOL obriga-se a fazer com que a Sasol Gas deva, negociar
prontamente e de boa fé o Contrato de Transporte de Gás.

O Contrato de Transporte de Gás deverá ser aprovado pela RM.

Quando o Contrato de Transporte de Gás for apresentado à RM para aprovação, a RM deverá
analisar a minuta de forma célere e notificar a ROMPCO, SASOL e Sasol Gas da sua
aprovação, ou, se não desejar aprovar essa minuta, deverá notificar as partes das alterações
razoáveis que pretende sejam efectuadas de modo a que a aprovação possa se emitida.

Não serão consideradas razoáveis quaisquer alterações exigidas pela RM que:

(a)  reabram questões que estejam previstas no Plano de Acção (Term Sheet) do Contrato
de Transporte de Gás contido no Anexo B; ou

(b) | introduzam questões estranhas que normalmente não fariam parte do Contrato de
Transporte de Gás do tipo indicado no referido Plano de Acção.

Se:

(a) no prazo de oito (8) meses após a Data de Outorga (ou outro período mais longo que
as partes possam acordar)

(1) não tiver sido celebrado qualquer Contrato de Transporte de Gás aprovado
pela RM conforme previsto no Artigo 30.2;

(ii) | não tiver sido promulgado ou publicado qualquer decreto, regulamento ou
despacho ministerial, ou autorização do Banco de Moçambique, ou outro acto
legislativo necessário para implementar as disposições deste Contrato
i i d ho mini
(incluindo qualquer decreto, egulâmeriio, lespacl o Toi: <
autorização necessária para conferir os direitos a atribuir às “Afitradás,

Pesa
Subcontratadas e Pessoal Expatriado nos termos deste Garitiato); o
3º 4

75

VERSÃO PORTUGUESA

30.6

(iii) | não tiver sido outorgado um acordo final entre a Sasol Gas e o Governo da
República da África do Sul relativo ao enquadramento regulamentar aplicável
referente ao sector sul africano do gasoduto de transporte; ou

(iv) | não tiver sido obtida aprovação, na medida que seja necessária, do Banco de
Reserva (“Reserve Bank”) da África do Sul, por forma a permitir que o
presente Contrato seja cumprido de acordo com os seus termos;

(b) no prazo de 12 (doze) meses a contar da Data de Outorga (ou um prazo mais longo
que as Partes possam ter acordado), não tiver sido atingida a Conclusão Financeira,

(c) a RM ou a Sasol Petroleum Temane Limitada, consoante o caso, tiverem, de acordo
com o Artigo 33 do Contrato de Produção de Petróleo, resolvido o Contrato de
Produção de Petróleo,

Então,-

- no caso de situações abrangidas pelas Cláusulas 30.5(a) i), 30.5 (a) iii), 30.5 a) (iv)
ou 30.5 (b), a RM poderá efectuar à ROMPCO, ou a ROMPCO poderá efectuar à RM,
uma Notificação de Resolução;

- no caso de situações abrangidas pela Cláusula 30.5(a) ii), a ROMPCO poderá efectuar
à RM uma Notificação de Resolução;

- no caso de situações abrangidas pela Cláusula 30.5(c), o presente Contrato considerar-
se-á resolvido.

Uma Notificação de Resolução efectuada nos termos da Cláusula 30.5, produzirá o efeito da
extinção deste Contrato no final do prazo de 2 (dois) meses a contar da data em que a
notificação foi efectuada; sendo que, contudo, se antes do decurso do mencionado prazo de
2 (dois) meses, ocorrer um facto que, caso tivesse ocorrido antes da data em que inicialmente
emergiu o direito a remeter uma Notificação de Resolução, o direito a efectuar essa

Notificação de Resolução não teria emergido, a Notificação de Resolução será distratada e

VERSÃO PORTUGUESA

30.7 Não obstante o disposto nas Cláusulas 30.5 e 30.6, se no prazo de 8 (oito) meses da Data de
Outorga qualquer das Partes tiver notificado a outra Parte do surgimento de uma Disputa
com base na alegada quebra da Cláusula 30.1, não poderá ser efectuada qualquer Notificação
de Resolução com fundamento nas circunstâncias da Cláusula 30.5(a)(i), ou, se for feita essa
Notificação, a mesma não produzirá efeitos até que a Disputa seja resolvida de modo final
de acordo com o Artigo 24 e, em qualquer caso, apenas na medida em que a resolução esteja

de acordo com a sentença emitida.

VERSÃO PORTUGUESA

ESB]

81:2

31.3

ARTIGO 31
Opção

Fica estabelecido que, na Data de Outorga, a SASOL detém 100% (cem por cento) das acções
da ROMPCO. Por um prazo de 10 (dez) meses após a Data de Outorga, a Sasol atribuiu à
RM, ou a uma Pessoa nomeada pela RM, e ao Governo da África do Sul, ou a uma Pessoa
nomeada pelo Governo da África do Sul, o direito de adquirir, ao par, até 25% (vinte e cinco
por cento) das acções da ROMPCO nos termos e condições estabelecidos no Acordo de
Accionistas do Gasoduto. A Sasol assegura que não retirará nem fará cessar este direito
atribuído à RM e ao Governo da África do Sul antes de 31 de Agosto de 2000.

A ROMPCO e a Sasol obrigam-se a negociar imediatamente com os outros potencias
accionistas referdos na Clausula 31.1, um Acordo de Accionistas do Gasoduto, de boa fé,
expeditamente e em condições comerciais razoáveis. A ROMPCO e a Sasol não serão
responsáveis no caso de a RM ou o Governo da África do Sul, ou qualquer Pessoa nomeada
pela RM ou pelo Governo da África do Sul, decidirem, por qualquer razão que não resulte
do incumprimento das obrigações da ROMPCO ou da Sasol nos termos desta Cláusula 31.2,

não exercer integral ou parcialmente a opção de assim adquirir acções da ROMPCO.

Fica estabelecido que a Sasol apenas é Parte deste Contrato para efeito das Cláusulas 30.1
e31.

78

VERSÃO PORTUGUESA

EM TESTEMUNHO DO QUE, o MIREME (em representação da RM), a ROMPCO e a SASOL
celebraram este Contrato, em dois originais, cada um dos quais em língua Portuguesa e Inglesa, na

primeira data acima indicada.

MIREME:

Por: dá

Nome: Castigo José Correia Langa

Cargo: Ministro dos Recursos Minerais e Energia

Data: [7a Ockober 2000

Por:

Nome:
Cargo: Director ZA Meca fas
Data: Rb Olober Roo) asfro/

SASOL:

Por. , MMA
Nome: Pat Davies

Cargo: Director Executivo

Data: 2b O her 20009

KS Mn RePug, E

79
VERSÃO PORTUGUESA

ANEXO A
DESCRIÇÃO DO PLANO DE DESENVOLVIMENTO DO GASODUTO

80

7 NATURAL GAS PROJECT: . pá
MOZAMBIQUE TO SECUNDA
(MSP) PIPELINE

OUTLINE PIPELINE DEVELOPMENT PLAN

AO?
“ O id E
= E
E Temanel A.
[LI To TI TI pt
PERES PEA
Es = A
Ee Es Elab ;
| /
es o À 4 Choque
“= | Komatipoort Ea

Barberton |
«| Carolina|=7=

/

Ressano
Garcia

PG SASOL tecnnotosy

MOZAMBIQUE-SECUNDA PIPELINE PROJECT

OUTLINE PIPELINE
DEVELOPMENT PLAN
September 2000

1 INTRODUCTION..

1.1 Pipeline Route .... va
2 |PRODUCTIONPROFILE spas na 4
2
22

2.3
2.4 Right of Way Acquisition é

3 SCOPE........eraeaeererererereeearararererererereneneaeaeaeasaearararararacaasesarenenenesanaares 7
814 Pipelineand Facihes.x as soooreseesacesvscrrvesaonereanererassasaeespomnveseresamiss 7
3.2 Other Pipeline Systems... rererererereeeeeearerererarerarararareraenererera 8

3.3 Quality Standards...
3.4 Exclusions ...
4 SAFETY, HEALTH AND ENVIRONMENTAL (SHE) ISSUES...

AM SAS CAM o sas a ana 9
Si (EMA comem eeroreur ec aronr eco como mera Nor res 10
5 PLAN/OF EXEGUTION usasse apar rena 10

5.1 Schedule
5.2 Plan of Execution

5.3 Commissioning...
6 FINANCIAL CONSIDERATIONS ussccraanscessesssnsassansssscs cosssresasvsastaseuiscesiasivasuercs
6.1 Capital Cost Estimate and Schedule...

6.2 Operating Expenditure Estimates
6.3 Commercial terms, Procedures and Tariffs .

64  EcanomeSsacesasaorennss nocao same senssenros

Outline Nevelonment Plan -
SI SASOL recHnoLosy

MOZAMBIQUE-SECUNDA PIPELINE PROJECT

7 GENERAL
71 Utilisation of Existing Infrastructure and Roads

7.2 Management Systems.

7.3 Procedures/Policies for Implementation and Operating Phases
B DE-COMMISSIONING!.sesssssesacesasmerenserensanesesaresaeesaneseneasennseracaceosusasasmsesanasi

91 ([EXCLUSIONS sas ST 15
10, ATTACHMENTS: veces ensesessassasessuns mesas ancesposresascovaniseoasavesanssceseesaasam 15
Tables

Table 1 Transmission Pipeline Design Flow Rates

Table 2 Forecast Annual Ramp-up Figures (Excluding MISP)

Table 3 Forecast Annual Ramp-up Figures (Including MISP)

Table 4 Capacity Expansion Potential

Table 5 Specifications

Table 6 Preliminary Logistics Information

Attachments

Attachment 1 Pipeline Route Corridor

Attachment 2 Gas Fields

Attachment 3a Pipeline / Gas Field Battery Limit
Attachment 3b Pipeline / Sasol Plant Battery Limit

Attachment 4 Right of Way Flow Chart

Attachment 5 Yearly Operational / Maintenance Budget for MSP Pipeline
Attachment 6 Framework schedule and milestone dates

Attachment 7 Basic Development and Implementation Model
Attachment 8 Planned Implementation Structure

Attachment 9 Corridor Screening Report

Attachment 10 Pipeline Length Profile
Attachment 11 EIA Procedure Summary Flow Chart
Attachment 12 Cost Estimate

2

Outline Nevelonment Plan - Pineline AOetan. =
Ea

NS SASOL recnnotosy

MOZAMBIQUE-SECUNDA PIPELINE PROJECT

INTRODUCTION

This Outline Pipeline Development Plan describes at summary level the
proposed pipeline development, in accordance with the requirements of the
Regulations for Petroleum Operations, Draft 3 (b) of the Republic of
Mozambique. It is intended as a basis for approval of the Pipeline Licence
by the Mozambican Council of Ministers, pursuant to that certain Pipeline
Agreement, dated ..... between the Government of Mozambique and
ROMPCO ('the Agreement”.

Sasol acknowledges that this Outline Development Plan is a preliminary
document. The final Development Plan will be submitted to the Regulatory
Authority for approval within twelve months of the execution of the
Agreement.

This outline development plan is based on feasibility study information, and
describes the proposed 26” pipeline to transport natural gas from Temane in
Mozambique to Secunda in South Africa.

The final development plan and the pipeline system shall be prepared on
sound engineering and economic principles in accordance with accepted
standards prevailing in the international petroleum industry. The
development plan shall take due cognisance of the Environmental Impact
Study and the resulting Environmental Management Plan. The design shall
also take due cognisance of requirements to optimise the economic
utilisation of petroleum resources and infrastructure.

Pipeline Route

A feasibility study has investigated the installation of a new transmission line
for the supply of gas from Temane and Pande gas fields in Mozambique to
South African markets via existing South Africa gas pipeline infrastructure.
The recommended option consists of a new 895 km 26” high-pressure steel
transmission pipeline, without initial intermediate compression.

The Mozambican route portion (approximately 551km long) runs within a
corridor starting at the gathering point of the Temane Gas Fields near
Vilanculos. The corridor crosses the Limpopo River within a few kilometres of
the Maccaretane barrage near the towns of Maccaratane and Chokwe,
crosses the Incomati river and continues to the border near the town|o)
Ressano Garcia.

3

Outline Develonment Plan -/ e BOctnn
EN SASOL recnnoLosy

MOZAMBIQUE-SECUNDA PIPELINE PROJECT

The South African portion (approximately 344km long) continues from the
border town of Komatipoort, via Kaap Muiden, Badplaas and Bethal, to the
Secunda Petrochemical complex.

The route corridor and the gas fields are illustrated on Attachments 1 and 2.
Attachment 3 schematically illustrates the pipeline battery limits.

The Pipeline / Field Battery Limit will be near the Field Central Processing
Facility (CPF), which will be at the following co-ordinates:

35º05'00” E Longitude

21º43'30" S Latitude

Custody transfer flow measurement, on-line gas analysis, the point at which
custody transfer takes place and the transmission pipeline overpressure
protection equipment are all part of the Field facilities. (Attachment 3a)

The battery limit between the transmission pipeline and the gas market is
located inside Unit 42, Sasol Synthetic Fuels West, Secunda, prior to any tie-
ins into existing infrastructure, and downstream of the Pressure Protection
Station (PPS). The location of the PPS is proposed inside Unit 42, SSF
West, Secunda. Custody transfer flow measurement and gas network
overpressure protection equipment are considered part of the transmission
pipeline facilities (Attachment 3b)

PRODUCTION PROFILE

21 Design Capacity and Market Volumes
Design Capacity

The transmission pipeline will be designed to deliver 122 MGJ/a (average)
without transmission pipeline compression. This includes 120 MGJ/a
(average) to Secunda, and 2 MGJ/a (average) for off-take to Maputo by
means of a spur line to be constructed by others.. Using a load factor of 0.9,
the resultant design capacity for the transmission pipeline is 136 MGJ/a.
(Potential line losses and power generation for utilities, cathodic protection or
control purposes have not been considered but are not expected to have a
substantial impact.)

The anchor load at Secunda consists of existing Sasol Gas markets to be
converted to natural gas, as well as a portion of gas to be supplied to the
Sasol factories as feedstock for normal operation. Utilisation of natural |gag

with correspondingly environmental benefits. De-bottleneckin
existing infrastructure will also be achieved. Pes

4

Outline Nevelonment Plan - Pineli
td 14d

Average

| (ultimate)

No intermediate |

º 136 MGJ/a 122 MGJ/a**
compression | |
Midpoint Compression* | 188 MGJ/a 170 MGJ/a**
Quarter point Compression* | 271 MGJ/a | 240 MGJ/a**

Note: * Compression ratio = 2.
“+ Average derived from maximum based on load factor of 0.9

MOZAMBIQUE-SECUNDA PIPELINE PROJECT

RI SASOL tecnnoLosy

A potential addition to the design case is the proposed use of 25 MGJ/a of

natural gas in the proposed Maputo Iron and Steel Plant (MISP).

This

volume can be considered to be part of the growth market, triggering earlier
addition of pipeline midpoint compression. Provision has at a Maputo steel
been made for a tie-in connection only on the transmission pipeline. Table 1
illustrates the design flow rates including the MISP project flow rates.

Table 1: Transmission Pipeline design flow rates
AVERAGE
MINIMUM *! | (MARKETING | PEAK!! | DESIGN
CAPACITY)!

BASE CASE
DESIGNFLOW | aj” 27 e 136
RATE
FLOW RATE YEARLY ta [1
INCLUDING MISP | MGJ/a 826 187 ipa
DELIVERY De Variable 2 | Variable 21 | 125.72 | 4257

Load factor of 0.9

[2] Peak delivery pressure of 125.7 barg to the pipeline to be maintained during
peak flow rates

[3] Minimum flow rates calculated on 20% of peak flow rates

2.2  Ramp-up

Table 2 below summarises annual ramp-up figures. Table 3 summarises the
forecast ramp-up flow rates. The forecast dates and the corresponding final
production and ramp-up will be determined by progress on business

agreements and business related issues.

Table 2: Forecast annual ramp-up figures excluding MISP

| CALENDAR YEARS

2004 | 2005

2006 | 2007 | 2008

|
| MGJIa 57

| FISCAL YEARS

03/04 | 04/05

90 98 113 120

| MGJ/a 18

| 88

5

Ouifline Nevelonment Plan - Pinelina BOcton

red
AX SASOL trecHnorosy

MOZAMBIQUE-SECUNDA PIPELINE PROJECT

Table 3: Forecast annual ramp-up figures including MISP

CALENDAR YEARS | 2004 | 2005 | 2006 | 2007 [2008 | 2009 |
MGJla 61 [115 | 123 | 138 | 145 | 145
FISCAL YEARS [03/04 | 04/05 | 05/06 | 08/07 | 07/08 | 08/09
MGJ/a 13 105 117 | 130 145 145

2.3 Expansion Potential

The final line size (26”) was chosen as a result of the feasibility study work
and by considering the potential future gas markets identified. The potential
future pipeline capacity can be achieved by adding midpoint and quarterpoint
compression. The relevant capacities are summarised below.

Table 4: Capacity Expansion Potential

Pipeline Configuration Pipeline Capacity

| Maximum

| Design || Associated Market
| z Average
| (ultimate)

No intermediate

. 136 MGJ/a 122 MGJ/a**
compression |
Midpoint Compression* | 188 MGJ/a | 170 MGJ/a**
Quarter point Compression* | 271 MGJ/a | 240 MGJ/a** |
Note: * Compression ratio = 2.

++

Average derived from maximum based on load factor of 0.9

24 Right of Way Acquisition

Right of Way (ROW) acquisition will proceed in accordance with the flow
chart shown in Attachment 4.

Mozambique

Existing land use rights will be identified with the assistançe”
Mozambican authorities at central and provisional level and volts
field with the co-operation of the provincial and local author
before construction commencement. !

6 %

Outline Nevelonment Plan - Pineline Octnn

AN] SASOL recnnorosy

MOZAMBIQUE-SECUNDA PIPELINE PROJECT

Damage compensation assessments will be made in accordance with
precedents established on recent industrial projects in Mozambique. These
projects will include Mozal; EDM powerlines; ENH projects and road building
projects. Utilising information from the above, damage compensation
formulae will be drafted and agreed with central and provincial authorities.

Damage compensation payments will only be made immediately preceding
the de-mining, right of way clearing and construction train. The principle of
minimum public information disclosure of the pipe route shall be followed
prior to ROW clearing and shall be implemented to minimise deliberate ROW
settlement by the public. However, this does not derogate the principle of
comprehensive public consultation pursuant to the EIA.

South Africa

Existing land ownership will be identified and verified. Negotiations will be
performed with the relevant landowners to obtain servitude rights in
accordance with established precedents and procedures.

SCOPE

This section includes the detail relating to the specifying of the scope of work
required to transport the gas to Secunda.

3.1 Pipeline and Facilities

The pipeline route will be selected in accordance with internationally
accepted pipe routing and environmental practice. Investigations of the
geology, soil conditions, vegetation, wetlands, rivers and other relevant
environmental criteria have been performed and considered in the selection
of the corridor within which the pipeline will be routed. The Corridor
Screening Report (Attachment 9) provides details of the Mozambican
investigation. A pipeline long-section is also attached (Attachment 10).

River, road, rail and power-line crossing details will be provided during the
course of detail design and will be co-ordinated with the relevant authorities.
Pipeline sizing and pressure rating was selected following the investigation
of sizes ranging from 22” to 36”, with and without line compression, and with
inlet pressures ranging from 85 bar(g) to 150 bar(g). The preferred proposal
is a 26” diameter transmission pipeline rated at 125,7 bar(g) for the enti
length of 895km.

A Central Control Room (Master Control) will be established at the Central! '/

Processing Facilities (CPF) at Temane where all facets of field gathering and

TÁ

Outline Nevelonment Plan - Pineline BOctnn

Za SASOL tecmnoLosy

MOZAMBIQUE-SECUNDA PIPELINE PROJECT

plant operations, as well as transmission pipeline operation, can be
monitored and controlled. The compressor and supply pressure control
facility will form part of the CPF. The pipeline monitoring and control system
shall be installed in the Sasol Gas control room at Alrode, in South Africa.
This station shall be able to monitor and control the pipeline operations
under all circumstances, including that of any emergency.

A telemetry system shall allow communication with the required pipeline
instrumentation, instrumentation at the PPS at Secunda and communication
to the Sasol Gas control room at Alrode. Communication with the pipeline
instrumentation, PPS instrumentation and control rooms shall be handled via
satellite or radio communication. Ground facilities adjacent to the pipeline in
Mozambique will not be required.

A Pressure Protection Station (PPS) to protect downstream piping against
overpressure will be installed at the delivery point in Secunda. In addition
filtering, liquid Knockout, flaring and custody transfer flow measurement will
be performed at the PPS. No ground-based facilities will therefore be
required for this purpose in Mozambique.

Minimal utilities will be required along the pipeline, some of which will require
natural gas directly ffom the pipeline. The PPS will require a number of
utilities, e.g. instrument air, power, firewater, nitrogen, and limited flare
capacity. These will be supplied from the existing Sasol infrastructure, in
close proximity to the PPS.

3.2 Other Pipeline Systems

Possible installations of a supply line to Maputo and/or MISP (by others) are
noted above. For this purpose, a Tee-off point will be installed as part of the
pipeline project, at a point on the line as yet to be determined.

Provision will be made for the construction of up to 5 take-off points within
Mozambique, at points to be nominated by the Mozambican government no
later than 6 months after execution of the agreement. Pressure reducing,
transmission and distribution facilities downstream of the tee-off points are
the responsibility of the government of Mozambique and/or others.

3.3 Quality Standards

The pipeline design and installation will be performed according to
international quality standards. The transmission pipeline design will be
performed according to the internationally accepted ASME B31.8 pipeline
design code. Table 5 below lists standards applicable either to the pipeline

8

Outline Develonment Plan - Pineline AOrton
MOZAMBIQUE-SECUNDA PIPELINE PROJECT

BS SASOL tecHnoLosy

or the PPS design. Some internal Sasol specifications and safety

procedures will also apply.

Table 5: Specifications

Piping systems:

ASME B31.8 Gas Transmission and Distribution Piping Systems
ASME B31.4

ANSI B16.5 Steel Pipe Flanges and Fittings

Process Systems:

API RP 520 Design and installation of pressure relieving systems
API RP521 Guide for pressure relieving and depressing system

API 526 Flanged Steel Pressure Relief Valves

Heat exchangers and boilers:
ASME I: IV

Boiler and Pressure Vessels Code Sections | and IV

API 661 Air Cooled Heat Exchangers

TEMA Class R Tubular Exchanger Manufacturing Association
Metering:

ISO 5167 Guidelines on orifice meters

3.4 Exclusions

This section excludes any scope associated with the Field Development,
which is defined as being outside of the battery limit of the transmission

pipeline.

SAFETY, HEALTH AND ENVIRONMENTAL (SHE) ISSUES

4.1 "Safety & Health

Development and Construction Health and Safety Issues

Pipeline design, routing and construction must comply with internationally
accepted practice in order to make use of leading edge international
knowledge and lessons learned. This is necessary in order to reduce risks
and assist in ensuring project feasibility.

Project activities will therefore consider the requirements of the
specifications and regulations listed above, utilise internationally accepted
practice and utilise internationally recognised expertise in all phases of the

project.

Operating Health and Safety Issues

An impressed current cathodic protection system will be installed to protect
the new natural gas pipeline and all underground piping systems. Facilities
will be installed to allow for future connection of pig launching/receiving
facilities to be installed along the pipeline, as required. 4

9

Outline Develonment Plan - Pineline BOcton

RS SASOL recHnoLosy

MOZAMBIQUE-SECUNDA PIPELINE PROJECT

Emergency shutdown valves and statutory valve stations will be installed
along the pipeline according to the findings of a risk analysis to be
performed. The EIA will also include a risk assessment as part of the
specialist studies. The findings and recommendations of the E. |. A. and risk
analysis will be fully incorporated as appropriate.

To safeguard the general public, own employees and the environment
against injury or harm once the pipeline has been commissioned, a
comprehensive SHE program based on international and South African
experience will be implemented.

4.2 EIA

An Environmental Impact Assessment (EIA) is a separate but integral part of
the development proposal. This EIA will proceed in accordance with
international, investor and Mozambican environmental procedures. The
procedure to be followed will be approximately in accordance with that
shown in the flow chart in Attachment 11. Full co-operation with the
Mozambican authorities will be maintained during the study.

PLAN OF EXECUTION
5.1 Schedule

A framework schedule for the project is appended in Attachment 6. Forecast
milestone and start-up dates will be determined by business agreements
and approvals.

Due to the nature of pipeline logistics and construction access requirements,
as well as the Mozambican terrain considered and the nature of
Mozambican weather cycle, it is essential that most of the construction is
performed in the dry season. This is because of the possibly severe impact
of the weather cycle on construction costs and schedule.

The project critical path requires the early commencement of pipe routing
within the selected route corridor. Identification of suitable Mozambican
logistics infrastructure for construction logistics will also be required during
this period. This will require field access for some route engineering,
logistics and environmental work, which in tum requires ear
commencement of de-mining and identification of right of way clearing
compensation issues in Mozambique

The critical path therefore requires that right of way clearing c
February 2001. Project logistics and construction activiti

10

1
Outline Develonment Plan - Pinaline ROcton

MOZAMBIQUE-SECUNDA PIPELINE PROJECT

establishment of storage depots for long-lead items, (particularly line-pipe) at
points on the logistics routes which are a suitable distance from the pipe
route in Mozambique. Construction materials will be delivered and stored at
the depots in order to provide sufficient materials for the planned
construction activities; possibly as much as 50% of the line-pipe will be
needed in the field prior to construction start. Establishment of these main
depots will commence soon after right of way clearing and continue until at
least mid 2001, at which point pipe deliveries may start. This will allow
construction contractor site establishments during the first quarter of 2002,
followed by commencement of pipe stringing during the second quarter.
Welding, pressure testing and drying will follow and continue up to mid-
November 2003, ready for gas availability fom the Temane CPF on the 1º
of December 2003. Pipeline commissioning is then expected to continue up
to the “Gas in Secunda” date of 15” of February 2004. These dates are
subject to various key project and business approvals.

5.2 Plan of Execution

Basic engineering, and if appropriate, project execution, commissioning and
operation will proceed in accordance with the “Business Development and
Implementation Model” of Sasol Technology. This model has been
developed with due attention having been paid to international best practice
and industry lessons learned.

It ensures the effective application of core competencies in the most
effective manner and ensures that authority and responsibility is
appropriately vested. (See attachment 7)

The envisaged structure for project execution, which is subject to possible
revision during the basic engineering phase, is shown in Attachment 8.

5.3  Commissioning

Commissioning of the gas pipeline will commence after successful
mechanical completion and testing of the line. Testing will include a
hydrostatic pressure test and the necessary drying of the inside of the
pipeline. A section by section commissioning approach will be followed.

A more detailed commissioning plan will be developed before the pipeline i
commissioned.

FINANCIAL CONSIDERATIONS

1

Outline Develonment Plan - Pinalihe AQetno o”
va SASOL tecnnoLosy

MOZAMBIQUE-SECUNDA PIPELINE PROJECT

6.1 Capital Cost Estimate

The capital cost estimate is shown in Attachment 8 - Capital Cost Estimate.
This is subject to revision during the contract basic development phase.

This estimate excludes any abandonment costs as it is expected that there
will be sufficient reserves remaining to warrant the continued operation of the
pipeline and it is intended to negotiate an extension to allow the partners to
continue to operate the pipeline.

Decommissioning requirements will consider the recommendations and
requirements of the environmental study. In the event that the pipeline may
be left in situ following its decommissioning, these are expected to be within
the normal capabilities of the operator.

6.2 Operating Expenditure Estimates

Total operating costs of the order of $ 2.0m per annum are anticipated, with
an operating staff of approximately 27 members for the entire pipeline.
These figures are subject to change as the operating and maintenance
philosophies and procedures are further developed. Attachment 5 contains
a brief summary breakdown of the estimate.

6.3 Commercial terms, Procedures and Tariffs

The transmission pipeline will be an open access pipeline for transportation
of natural gas within Mozambique and for ultimate consumption in
Mozambique. Third party access rules as negotiated with the South African
Government will apply to gas transported to south Africa for consumption in
South Africa.

The transmission pipeline tarrifs will be based on:

Demand charge or capacity charge which will allocate fixed costs and cater
for firm and interruptible supply;

Commodity charge which will allocate variable costs

Fuel charge which is applicable when compression is added

Allocation for distance in terms of delivery points

When additional capacity is requested by new third parties the following
principles will apply:

Newcomers pay for capacity expansion
The volume benefit will be shared by original base load proyí
subsequent base load providers. É

12 1

Outline Nevelonment Plan - Pineline adton

.
2a SASOL trecnnoLosy

MOZAMBIQUE-SECUNDA PIPELINE PROJECT

6.4 Economics

Financial structuring of the project is currently being investigated and the
economic data and results will be included in the final development plan.

GENERAL

74 Utilisation of Existing Infrastructure and Roads

A preliminary investigation of logistics issues has revealed the information
summarised in Table 6 below.

Table 6: Preliminary Logistics Information
| Possible ports / points of entry for | e Maputo harbour
imports Beira harbour
Beline beach
Maxixe beach
Vilancoulos beach
Inhasorro beach

| Possible road routes — Tarred EN4 — Ressano Garcia to Maputo

EN1 — Maputo to Beira

| Beline to Macia

| Macia to Chokwe
Magude to EN1

| Vilancoulous to EN1

| Inhasorro to EN1

Possible road routes — Sand/ | Moamba to EN4
Gravel Magude to Chokwe
Maxixe to Funhalouro
Massinga to Funhaloro
Maphinhane to Mabote

Possible rail routes Ressano Garcia to Maputo
| Maputo and Chokwe

| Logistics optimisation model Computerised model is under
development, which will assist in
optimising the project logistics costs, -

13 A
Quifline Nevelonment Plan - Pinájihe 5;
A SASOL tecnnoLosy

MOZAMBIQUE-SECUNDA PIPELINE PROJECT

7.2 Management Systems

A management system will be developed and maintained to ensure
attainment of company policy, objectives and goals, including conformance
to legal, industry-related and other requirements. Management systems will
include but not be limited to the following mechanisms or initiatives:

- Develop a company mission and vision statement.

- Develop an operating and maintenance philosophy for the pipeline and
associated equipment.

- | Implement a strategy to support the philosophy and mission statement.

- | Implement control systems to evaluate performance.

-  Implement a system to cater for corrective actions and apply measures to
promote continuous improvement

- Introduce a system that will update existing regulatory requirements,
including new legislation that may impact on the business. A quality
improvement system will typically address this issue while it further
contributes to continual improvement of all other systems impacts.

- An organisational structure will be developed to support the needs of the
company, while roles and responsibilities will be attached to the
positions.

- Working procedures and policy documents will be developed to enable
the business to achieve the stated objectives.

- Selection of personnel in key positions to be done responsibly to ensure
realisation and continual conformance to the high standard required.

- A training program will be developed and implemented to ensure that
personnel acquire the necessary skills to perform the tasks they are
responsible for.

- The pipeline operating company will benefit by implementing a fully
integrated SHEQ (Safety, Health, Environmental and Quality) system

7.3 Procedures/Policies for Implementation and Operating Phases

Policies and procedures currently in use at Sasol Gas, supplemented by
those from the larger Sasol group will be used during the design,
construction and commissioning phase. They have been developed from
proven international Codes of Practise related to the gas pipeline industry
e.g. ASME B31.8 Gas Transmission and Distribution Piping Systems; the
European guide to Pipelines Safety (Management) Regulations and others.

Pipeline integrity will be assured through the introduction of an effective
preventative maintenance plan. Technology is available to perform
integrity evaluation tests at predetermined intervals. This will be c
taking into account area classification, uncontrolled third par é “activity
pipeline failures, pressure cycling and pipeline age. f

14
10

mes aca der aca SPAS SiS im aidriaid

a SASOL tecHnoLosy

MOZAMBIQUE-SECUNDA PIPELINE PROJECT

DE-COMMISSIONING

ltis envisaged that there will be sufficient reserves to allow for the continued
operation of the fields for several years after the period of evaluation. The
gas produced and transported is sweet and dry. It is therefore expected that
the pipeline integrity will still be acceptable for further operation. No de-
commissioning plan is therefore tabled and negotiation an extension to the
operations at an appropriate time is proposed.

Similarly, in the event of discontinuation of operation for any reason, any de-
commissioning work required is expected to be within the capability of the
operators and a de-commissioning plan will be tabled at an appropriate time.
EXCLUSIONS

Anything and everything not specifically included in this proposal.

ATTACHMENTS

ATTACHMENT 1
PIPELINE ROUTE CORRIDOR

E

Ressano Garcia

o 20 E 0
E = a e!

Kilometres

E ATTACHMENT 2 -

SÉ

Bus E SOFALA BAY e
es Field i | z
1 a
o Sasol Petroleum
/ nisgatonal
| + rara
A E! | |
“A e |
BUZI-DIVINHE a dad
+3,
|
mid. M10
| Sasol Petroleum
rss SCIMITAR International
PANDE
Pande
da

| |
“1
| !
!
| +
|
| TEMANE

Sasol Petroleum
International

ATTACHMENT 3A

- Custody peu
— Transfer |

ESTAS

>< |

Battery Limit co-ordinates:
21º43º30” South Lat
35º05"00” East Long

Mp gento AZ
ps ATTACHMENT 3B y
PIPELINE / SASOL PLANT BATTERY LIMIT |

FESTAS EIS CARS

a === =>
PIPELINE SASOL SYNTHETIC FUELS

- Custody
- Transfer
— Metering
- Gauteng
“Network
 Overpressure
Protection

Isolation valve

5. XI

PENIDO NS O NS ONO NN AN

Unit 42
Sasol Synthetic Fuels, West,
Secunda

ATTACHMENT 4

FLOWCHART —- ROW AND DAMAGE COMPENSATION IN R.O.M.

PROPOSE SELECTED
PREFERRED CORRIDOR
4km wide

DEMINED ZONE &
ROW CLEARANCE
25 — 50m wide

FINAL ROUTE SELECTION
& APPROVALS
6m wide

FIELD ROW DE-MINE
AND CLEAR

- Route Engineering Input
- EIA Input

- Consider housing issues

- Consider damages 4 y
y ] . - Obtain land use rights

Vo

4km wide » | a é ea Es <] Field Compensation :
corridor mem. De-mining & ROW
6m. ROW . A R

que Clearing

Sm Construction mm
clearance “ Ea

- Draft alignments sheets

: Ng - Aerial Photography & mapping
q om] - Approvals for crossings

- Route Engineering selection of
ROW position in corridor

- Advise ROM CGiovernment of route

- Approvals for crossings

- Compensation payments proceed
under direction of de-mining /
ROW contractor

- Mozambique departments repre-

sented by provincial officers, also
local authorities to accompany team

Atacama Rig ol Way
EE ATTACHMENT 5
Sã> ESTIMATED YEARLY PIPELINE OPERATING & MAINTENANCE BUDGET PERA

ITEM | DESCRIPTION OF ACTIVITY o SUPPORTING DESCRIPTION DETAIL ESTIMATED YEARLY

IPROVISION BUDGET ($)
| | Labour Cost Labour force: 27 people: 14 based in Mozambique, 13 in RSA. 521 000.
2 Material & Services Pipeline route patrols and maintenance including maintenance to 861 000

pipeline and associated equipment.

ê Accommodation & Services Office, workshop, warehouse facilities including utility and general office 96 000
equipment services.
+ — | Travelling & Subsistence Vehicle and air travel, including hotel accommodation and meals. 284 000
5 | ManagementFee Provision for human resources, financial, legal, IT and technical expert 185 000
services
3 Insurance Pipeline incidentcover. o 33 000
? Miscellaneous SHE, training, stationery, office furniture and related costs. 20 000
TOTAL o 2 000 000

Above is subject to change due to escalation and variation in rate of exchange.
Activity | Activity

Description

Gas Sales and Transport Agreements in Principle
Reserve Procurement
Regulation Finalisation | (HOA)
Gate 3 - Approval in Principle
Shareholder Finalisation (HOA)
EIA Completion - Scoping
EIA Completion - Detail
[15% - 5% Capital Estimates
Final Economic Evaluation
Financing Plan
Gate 4 - Final Approval

Basic Engineering

[Site Selection

Procure Compressors

Implementation - Engineering and Procurement
Implementation - Construction

Gas on Spec SP! Field

Basic Engineering (FEED)

|Servilude Procurement in RSA

(Right of way clearance ROM

(Procure Line Pipe

Secure Project Finance

!Implementation - Engineering and Procurement
Implementation - Construction

|Gas on Spec Secunda

imbique Iron and Steel (MISP)

15010
15020
15 030

Decision to proces
Implementation
Star

Sasol Gas Distribution N

Basic Engineering
Customer surveys
Egoli decision (Natural Gas) —

Impler
Shut downs

Basic Engineering
Licensor packages

Implementation - Engineering and Procurement Au

tation - Construction

SMON | FMON

Juloo
Aproo
Julgo
Decoo
Juloo
Julgo
Mar01
AprO1
May01

|augoo
JunO1

Oct0o
Sep0o
JulO1

iaprot

|augoz
Dec03

Nov00
[Julgo
|Febor
lFebot
|Novoo
Julo1
JuloZ

Dec00
Jan01
Juloo

Jocior

2090

JunOt
Augoo Fm
Novo

Novoo
Febo1
JunOt
May01
JunO1
JunO1

Jun0?
Nov0o
Sepo1

|Julo2
Novo3

JunOt
May01
|Novo1
INovoi
Feb02
Juno2
ÍDeco3

|Maro1
May01
'Augoo
Maro3

JASONDJFMAMJ JIASONDJFMAMJJASONDJ FMIAMOS AISO FINAS O A SION TE la

- 2001 2002 2003 2004 DOS 2006

JJ Als !OIN/DISIF MAR

GAS ON SPEC- SPI FIELD

[sera rar or co]
E Long Leads

GAS ON SPEC - SECUNDA

GAS ON SPEC - SASOLBURG
CEEE

ED Earty Bar
To roses or
Rm Crea! rciiy

Sheetior1

Sasol Technology 1" EX SASOL TECHNOLOGY
ROM/RSA Natural Gas Project

SASTECH ENGINEERING DIVISION

ATTACHMENT 7 - Business Development & Implementation Model
Business D E oject Execution EE

cai RO NEN

dz

Business focus Address gate 2 *Optimal & fully
«Identify & assess concerns defined technical &
business “Final framing of execution scope
opportunities business opportunity «Optimal integration
*Evaluate alternatives] *Develop and select of all issues into the iabili
*Preliminary best alternative final business plan ds ppatattos
assessment of “Reduce uncertainties 8 .agjudication of gui
uncertainties and “Technology selection potential execution
risks and project contractors

Final evaluation to

ensure project met
Il objectives
Funding transfer

Opportunity
scanning

Kick off/

. Practices/Learning
Brainstorming

uu
2
—
6)
uu
a
[aa]
5 O E “Ensure alignment philosophies ce ii
R&D O | É . Final Post audit
q|ê Business Plan E
Business a E! Business Plan report
Enquiry's õ|ê Preliminary Conceptual Basic Engineering popa
Biz Proposals Proposal Package a
Business | “Q [+ EPreliminary Pla Plan of
Response Q|s n E
Model 2 É of Execution Execution
(Basic Response | O | & Guidance / Guidance / Guidance / Guidance / Guidance /
deliverables) o] 5 Governance / Governance / Governance / Governance / Governance /
a > Leadership Leadership Leadership Leadership Leadership

* Strategy fit ” Right business? * Right business » Final approval for "BO * Business
« Continuelabort * Continuelabort solution? implementation « Approve start-up - Stable success
* Accept next phase * Review next phase + Project Principia So plarim project + Cost accuracy operating plant * Acceptance
plan plan & aprove approval definition Bino di
» Cost accuracy range resources « Review next phase plan | | - Cost accuracy p
(+50 -30)% « Cost accuracy range & aprove resources range (+15 -5)% (+5-3)% report &
(+40 -20)% + Continue or rework close-out

à. ATTACHMENT 8
. PLANNED IMPLEMENTATION STRUCTURE

SERPENTE] FEZ PRE TEER E
PIPELINEOWNERIS [A
É

BASIC ENGINEERING,
| LINE PIPE & LL =
|  PROCUREMENT

DEMINING & ROW
(0m) CLEARING

ROUTE ENG COMPLETE ROUTE E Joe |
| PHASE 1&2 ENG PHASE 2 &3 | es E a | Wi '
—— - * Eu E ROM
LOGISTIC STUDIES -
, ARES

q L L ONSTRUCTION

IN

| Ne

IF RVITUTE &

W NEG(RSA) ENSA' NT
£ PHASE 2 (MZ) |- PHASE ? |
ÁSE3 (RSA)

à (MZ,
PHAS E4 RSA & MZ

Ê ATTACHMENT 9 1
” DRAFT CORRIDOR SCREENING REPORT

RU pm CHicuso

HE

FUNMALQURO
M A

Parque Nacionat

de Serro DINDIZA le à
m wide

Route

Corridor

ii. »
MOAMBA RS

f
RESSANO Gac

Lc

(12129 OUESSSY UIOJ] panseSUI) SQUBISIQ UM

00r

00L

00€

005

009

a
o

Elev. MSL (m

f=)
[=]

osL

Incomat

RiSabie

Zuene

Massintont

Zuene

Mazimechope:

Limpopc

Sangutane

Panzene

— Changane

Temane

Ressanc
Garcia

mn
a
fo)

dE
1OSVS

Ex INVINIL OL VIDIVO ONVSSIS NOILDAIS ONOT OL LNIINHOVILV

RÉ ATTACHMENT 11 dá
a EIA PROCEDURE FLOW CHART

"| e
H aVILANCULOS

a CHiSuBO

H = EUMALGIRO À

Parque Macionmt Ne

“eee DINDIZA | Man vi
m wide

Route
Corridor

MOAMBA N

[
RESSANO GARCIA q

na ATTACHMENT 12

e

E
” CAPITAL COST ESTIMATE SUMMARY

Prior to
(All amounts in US$ 000's un-escalated) MISP
start
ITEM DESCRIPTION AMOUNT
Direct Field Costs; Direct Field Labour; Engineering
1 Mechanical equipment (delivered and erected) 15,400
2 Excavation, earthworks and concrete (material and labour) 208,000
3 Pipework (installed) 168,400
4 Electrical (installed) 5,900
5 Control systems (installed) 11,700
6 Engineering services 64,300
7 Customs duties and surcharges (For RSA pipe only) 5,100
8 Insurance (CAR) 4,200
9 SUB TOTAL Project Budget 483,000
* Contingency allowance 53,900
* Total project instantaneous job cost (IJC) valid January 2000 536,900
* Escalation and forward cover 43,000

* Estimated project end of job (EOJ) cost, completion July 2003 579,900

Business Development and Pre-production costs

* SUB TOTAL Business Budget 27,700
* Contingency allowance 2,400
* Total project IJC valid January 2000 30,100
* Escalation and forward cover 2,000
*% Estimated project EOJ cost, completion February 2004 32,100
* Estimated project plus business IJC cost January 2000 567,000
* Estimated project plus business EOJ cost February 2004 612,000

ESTIMATE QUALIFICATIONS
1 Estimate base date January 2000.
2 Escalation calculated for contract RFO date of July 2004.
3 VAT is not included or shown above.
4 Cossts of spur line take-off points other than MISP / Maputo are not included a
5 MISP start-up will trigger further capital expenditure on the pipeline for a stanc
greenfield compressor system and infrastructure.
6 Exemption from import duties is assumed

Attachment 12 Capital Cost Estimate Summary 50ct00
ANEXO B
PLANO DE ACÇÃO (TERM SHEET) - CONTRATO DE TRANSPORTE DE GÁS

VERSÃO PORTUGUESA

PLANO DE ACÇÃO (TERM SHEET) - CONTRATO DE TRANSPORTE DE GÁS
Partes do Contrato de Transporte de Gás (“CTG”)

ROMPCO, na qualidade de Transportador

e

Sasol Oil (Pty) Ltd., na qualidade de Carregador

Definições

Para efeitos deste Plano de Acção, as expressões iniciadas com letra maiúscula definidas no
Contrato do Gasoduto (“PLA”) terão o mesmo significado que lhes é atribuído no PLA, salvo se
forem definidas de modo diferente neste Plano de Acção.

Prazo

Data de Início: A data de início do CTG será a mesma data de início estabelecida no Contrato
de Venda de Gás (“CVG”). A data prevista para início do CVG é Novembro de 2003. A data
exacta de início do CVG será determinada mediante recurso ao critério de ocorrência no tubo

(funnel notice).

Período de instalação: Ficará previsto que será disponibilizado gás para as operações de
instalação anteriores à da data de início.

Periodo de transporte: Terá duração não inferior ao período do CVG, eventualmente
prorrogável devido a, inter alia, facto de força maior.

Quantidades

1. A Quantidade de Carregamento Diário (QCD) será a seguinte:
Ano do Contrato Quantidade de Carregamento Diário

(Gigajoules por Dia)

Primeiro Ano do Contrato 201.650
Segundo Ano do Contrato 255.068
Terceiro Ano do Contrato 267.671
Quarto Ano do Contrato 299.452
Quinto Ano do Contrato 328.800
Período de Estabilidade 328.800
Ultimo Ano do Contrato 328.800

2h A Quantidade de Carregamento Anual (QCA) para cada Ano do Contrato será QCD x
365 (366 para anos bissextos, aplicando-se regras especiais para os primeiro e ultimo..

anos). 6 SL

3 A QCA Reduzida corresponderá à QCA deduzida das quantidades que o Trans
não tiver transportado, independentemente do motivo, e as quantidades que o u
não tiver carregado devido a facto de força maior. As Partes reconhecem que é

VERSÃO PORTUGUESA

questão a ser discutida que consiste em saber se, e em que medida, a não entrega de gás
pelos Vendedores no âmbito do Contrato de Venda de Gás (tal como definido no PPA)
constitui uma causa de força maior para o Transportador.

4. A Quantidade Máxima de Carregamento Diário (QMCD) será 1,10 x QCD.

o A A Quantidade Mínima de Carregamento Diário e os requisitos relativos às taxas de fluxo
serão previstos no CTG, tendo em atenção as condicionantes operacionais do Gasoduto.

6. A Quantidade Máxima de Carregamento Anual (QMCA) será 1,05 x QCA.

MISP

O CTG conterá disposições adequadas para o transporte de gás para consumo final na MISP,
tendo em atenção as disposições do CVG e do Contrato do Gasoduto.

Ponto de Entrega

O Ponto de Entrada será a flange de entrada do Gasoduto. O gás será transportado a partir do
Ponto de Entrada para o Ponto de Entrega na fronteira entre Moçambique e a África do Sul, até
aos pontos de levantamento em Moçambique seleccionados pela Autoridade Reguladora de
acordo com o Contrato do Gasoduto, e outros Pontos de Entrega na medida em que venham a ser
acordados entre as partes do CTG.

Propriedade e Risco

O risco, mas não a propriedade, será transferido do Carregador para o Transportador no Ponto de
Entrada, e é transferido do Transportador para o Carregador no Ponto(s) de Entrega designado.

Obrigações de Transporte

Sem prejuízo das operações de manutenção do Transportador, o Transportador estará obrigado a
transportar diariamente as quantidades de Gás adequadamente indicadas pelo Carregador nos
termos do CTG até à QMCD. Contudo, o Transportador não será obrigado a transportar em
qualquer Ano do Contrato mais do que a QMCA.

O Carregador obterá instalações de transporte e de levantamento a jusante do Ponto de Entrega
na fronteira entre Moçambique e a África do Sul.

Obrigação de Carregamento do Carregador

Independentemente de qualquer falha de carregamento por parte do Carregador, que não seja
devida a força maior do Carregador ou incumprimento do Transportador, o Carregador pagará
uma tarifa por uma quantidade anual de gás igual à Quantidade Carrega-ou-Paga (Ship-or-Pay
Quantity) (QCP). A QCP corresponderá a 80% da QCA Reduzida.

Anualmente será efectuada uma reconciliação carrega-ou-paga (ship-or-pay).

Tarifa

VERSÃO PORTUGUESA

O Carregador pagará ao Transportador pelo gás carregado. Se for carregado menos gás do que a
QCP, o Carregador pagará por todo o gás não carregado até ao ponto QCP de acordo com a
Tarifa seguinte:

Tn= To(PPIn' PPIo)
SENDO QUE :
To = atarifa base em Janeiro de 2000 igual a R 2.73/GJ;
Tn = a Tarifa (expressa em R/GJ) aplicável ao ano do contrato n;
PPI,= índice de preços do produtor da África do Sul para Janeiro de 2000;

PPlh = a média do índice de preços do produtor da África do Sul (não ajustado) para o ano do
contrato anterior à data de revisão; e

n = aaplicáveis anos do contrato.

A tarifa de transporte aplicável ao gás para consumo final em MISP será US$0,30/g], acrescido
trimestralmente pelo CPI USA.

O CTG poderá prever alterações à tarifa necessárias para obter financiamento para o Pipeline.
Incumprimento
Incumprimento do Transportador: A ser estabelecido no CTG.

Incumprimento do Carregador: A falta de pagamento do gás transportado por parte
do Carregador, durante um período de tempo a
ser estabelecido no CTG, conferirá ao
Transportador o direito de suspender o transporte
de gás, salvo ser ocorrer uma disputa, de boa fé,
acerca dos montantes em dívida, e, em última
instância, o direito de rescindir o CTG se a falta
de pagamento exceder um determinado periodo a
ser estabelecido no CTG.

Cessão

Nenhuma das partes poderá ceder o seu interesse no CTG a uma não-afiliada sem o
consentimento da outra parte. Será previsto que a cessão a afiliadas não carece de consentimento,
mas o cedente permanecerá responsável. Serão também incluídas disposições no sentido de, em
conexão com financiamento, possibilitar a constituição de garantias sobre os direitos de uma
parte ao abrigo do CTG.

Pagamento

O Carregador efectuará pagamentos mensais em Rands da África do Sul no prazo de 30 dias a
contar da recepção da factura do Carregador referente ao gás transportado no mês anterior.
VERSÃO PORTUGUESA

O Carregador prestará ao Transportador as garantias de pagamento apropriadas.

Medições e Testes

Serão incluídas disposições referentes a construção, instalação, funcionamento, manutenção e
calibragem de instalações de medição necessárias para medição de quantidades, composição e
qualidade do gás transportado e entregue nos termos do CTG.

Disposições Legais Gerais

O Contrato conterá disposições aplicáveis relacionadas com:

especificações do gás
força maior
resolução de disputas
resolução
confidencialidade e

outras disposições adequadas a um contrato internacional de transporte de gás de longa
duração.

A lei Inglesa será aplicável ao CTG.

